Exhibit 10.2

 

 

 

 

ABL Credit Agreement

among

CLEARWATER PAPER CORPORATION

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Dated as of July 26, 2019,

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

SECTION 1.   DEFINITIONS1

 

1.1

Defined Terms1

 

1.2

Classification of Loans and Borrowings51

 

1.3

Other Definitional Provisions51

 

1.4

Interest Rate; LIBOR Notification52

 

1.5

Letter of Credit Amounts53

 

1.6

Limited Condition Transactions53

 

1.7

Divisions54

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS54

 

2.1

Commitments54

 

2.2

Procedure for Revolving Loan Borrowing55

 

2.3

Protective Advances55

 

2.4

[Reserved]56

 

2.5

[Reserved]56

 

2.6

[Reserved]56

 

2.7

Repayment of Revolving Loans56

 

2.8

Fees, etc.56

 

2.9

Termination or Reduction of Commitments56

 

2.10

Optional Prepayments57

 

2.11

Prepayment of Loans57

 

2.12

Conversion and Continuation Options58

 

2.13

Limitations on Eurodollar Borrowings58

 

2.14

Interest Rates and Payment Dates59

 

2.15

Computation of Interest and Fees59

 

2.16

Alternate Rate of Interest59

 

2.17

Pro Rata Treatment and Payments61

 

2.18

Requirements of Law63

 

2.19

Taxes65

 

2.20

Indemnity69

 

2.21

Change of Lending Office69

 

2.22

Replacement of Lenders70

 

2.23

Defaulting Lenders70

 

2.24

Incremental Facilities72

 

2.25

Loan Modification Offers73

SECTION 3.   LETTERS OF CREDIT74

 

3.1

L/C Commitment74

 

3.2

Procedure for Issuance of Letter of Credit75

 

3.3

Fees and Other Charges75

 

3.4

L/C Participations76

 

3.5

Reimbursement Obligation of the Borrower77

 

3.6

Obligations Absolute77

i

--------------------------------------------------------------------------------

 

 

3.7

Letter of Credit Payments78

 

3.8

Applications78

 

3.9

Replacement of an Issuing Lender78

SECTION 4.   REPRESENTATIONS AND WARRANTIES78

 

4.1

Financial Condition79

 

4.2

No Change79

 

4.3

Existence; Compliance with Law79

 

4.4

Power; Authorization; Enforceable Obligations79

 

4.5

No Legal Bar80

 

4.6

Litigation80

 

4.7

No Default80

 

4.8

Ownership of Property; Liens80

 

4.9

Intellectual Property80

 

4.10

Taxes80

 

4.11

Federal Regulations81

 

4.12

Labor Matters81

 

4.13

ERISA81

 

4.14

Investment Company Act; Other Regulations82

 

4.15

Subsidiaries; Capital Stock82

 

4.16

Use of Proceeds82

 

4.17

Environmental Matters82

 

4.18

Accuracy of Information, etc.83

 

4.19

Security Documents83

 

4.20

Solvency84

 

4.21

Anti-Corruption Laws, Anti-Money Laundering and Sanctions84

 

4.22

Plan Assets; Prohibited Transactions84

SECTION 5.   CONDITIONS PRECEDENT84

 

5.1

Conditions to Initial Extension of Credit84

 

5.2

Conditions to Each Extension of Credit87

SECTION 6.   AFFIRMATIVE COVENANTS88

 

6.1

Financial Statements88

 

6.2

Certificates; Borrowing Base; Other Information89

 

6.3

Payment of Obligations91

 

6.4

Maintenance of Existence; Compliance92

 

6.5

Maintenance of Property; Insurance92

 

6.6

Inspection of Property; Books and Records; Discussions; Appraisals; Field
Examinations92

 

6.7

Notices93

 

6.8

Environmental Laws94

 

6.9

[Reserved]94

 

6.10

Additional Collateral, etc.94

 

6.11

Designation of Subsidiaries96

 

6.12

Deposit Account Control Agreements97

 

6.13

Post-Closing Covenants97

ii

--------------------------------------------------------------------------------

 

SECTION 7.   NEGATIVE COVENANTS97

 

7.1

Consolidated Fixed Charge Coverage Ratio97

 

7.2

Indebtedness97

 

7.3

Liens101

 

7.4

Fundamental Changes105

 

7.5

Disposition of Property105

 

7.6

Restricted Payments108

 

7.7

Investments109

 

7.8

Optional Payments of Certain Debt Instruments111

 

7.9

Transactions with Affiliates112

 

7.10

Sales and Leasebacks112

 

7.11

Swap Agreements113

 

7.12

Changes in Fiscal Periods113

 

7.13

Negative Pledge Clauses113

 

7.14

Clauses Restricting Subsidiary Distributions114

 

7.15

Lines of Business115

 

7.16

Use of Proceeds115

SECTION 8.   EVENTS OF DEFAULT115

SECTION 9.   THE AGENTS119

 

9.1

Appointment119

 

9.2

Administrative Agent’s Reliance, Indemnification, Etc.121

 

9.3

Posting of Communications123

 

9.4

The Administrative Agent Individually124

 

9.5

Successor Administrative Agent124

 

9.6

Acknowledgments of Lenders and Issuing Lenders126

 

9.7

Collateral Matters126

 

9.8

Credit Bidding127

 

9.9

Certain ERISA Matters128

 

9.10

Flood Insurance Laws129

SECTION 10.   MISCELLANEOUS129

 

10.1

Amendments and Waivers129

 

10.2

Notices131

 

10.3

No Waiver; Cumulative Remedies132

 

10.4

Survival of Representations and Warranties133

 

10.5

Payment of Expenses and Taxes133

 

10.6

Successors and Assigns; Participations and Assignments134

 

10.7

Adjustments; Set-off138

 

10.8

Counterparts139

 

10.9

Severability139

 

10.10

Integration139

 

10.11

GOVERNING LAW140

 

10.12

Submission To Jurisdiction; Waivers140

 

10.13

Acknowledgments140

 

10.14

Releases of Guarantees and Liens141

iii

--------------------------------------------------------------------------------

 

 

10.15

Confidentiality142

 

10.16

WAIVERS OF JURY TRIAL143

 

10.17

USA Patriot Act143

 

10.18

Intercreditor Agreement144

 

10.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions144

 

10.20

Acknowledgement Regarding Any Supported QFCs144

 

iv

--------------------------------------------------------------------------------

 

SCHEDULES:

1.1A

Commitments

3.01

Existing Letters of Credit

4.13

Pension Plans

4.15

Subsidiaries

4.19(a)

UCC Filing Jurisdictions

7.2(e)

Existing Indebtedness

7.3(f)

Existing Liens

7.5(l)

Scheduled Dispositions

7.7(k)

Existing Investments

 

EXHIBITS:

A

Form of Borrowing Request

B

Form of Interest Election Request

C-1

Form of Officer’s Certificate

C-2

New Subsidiary Officer’s Certificate

D

Form of Guarantee and Collateral Agreement

E

Form of Assignment and Assumption

F

Form of Compliance Certificate

G

[Reserved]

H-1

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

H-2

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

H-3

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

H-4

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

I-1

Form of Increased Facility Activation Notice—Incremental Revolving Commitments

I-2

Form of New Lender Supplement

I-3

Form of Maturity Date Extension Notice

J

Form of Borrowing Base Certificate

K

Form of Intercreditor Agreement

L

Form of Solvency Certificate

 

 

 

--------------------------------------------------------------------------------

 

ABL CREDIT AGREEMENT (this “Agreement”), dated as of July 26, 2019 among
Clearwater Paper Corporation, a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents from time to time parties hereto.

The parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

1.1Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“2023 Notes” means the Borrower’s 4.500% senior notes due 2023 issued pursuant
to the 2023 Notes Indenture.

“2023 Notes Indenture” means the Indenture, dated as of January 23, 2013, by and
among the Borrower, as issuer, certain Subsidiaries of the Borrower party
thereto as guarantors and U.S. Bank National Association, as trustee.

“2025 Notes” means the Borrower’s 5.375% senior notes due 2025 issued pursuant
to the 2025 Notes Indenture.

“2025 Notes Indenture” means the Indenture, dated as of July 29, 2014, by and
among the Borrower, as issuer, certain Subsidiaries of the Borrower party
thereto as guarantors and U.S. Bank National Association, as trustee.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABR” means, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Field Examination” means a field examination conducted by the
Administrative Agent or its designee of the Accounts, Inventory and related
working capital matters of the Borrower and its Subsidiaries and of the related
data processing and other systems of the Borrower and its Subsidiaries, the
results of which shall be satisfactory to the Administrative Agent in its
Permitted Discretion.

“Acceptable Inventory Appraisal” means an appraisal of the Inventory of the
Borrower and its Subsidiaries from a firm (or firms) satisfactory to the
Administrative Agent, which appraisal(s) shall be satisfactory to the
Administrative Agent in its Permitted Discretion.

“Accepting Lenders” has the meaning set forth in Section 2.25(a).

“Account” has the meaning set forth in the Guarantee and Collateral Agreement.

“Account Debtor” means any Person obligated on an Account.

 

--------------------------------------------------------------------------------

 

“Additional Permitted Amount” has the meaning set forth in the definition of
Permitted Refinancing Indebtedness.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjustment Date” has the meaning set forth in the Applicable Pricing Grid.

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
affiliates, as the administrative agent for the Lenders under this Agreement and
the other Loan Documents, together with any of its successors.

“Affiliate” means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents” means the collective reference to the Administrative Agent and any
other agent identified on the cover page of this Agreement.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to  the amount of such Lender’ Commitment then in effect or, if the
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.16, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery,

2

--------------------------------------------------------------------------------

 

corruption, money-laundering, or any financial record keeping and reporting
requirements related thereto.

“Annual Field Examination” has the meaning set forth in Section 6.6(c).

“Annual Inventory Appraisal” has the meaning set forth in Section 6.6(b).

“Applicable Margin” means, initially, 0.25% in the case of ABR Loans and 1.25%
in the case of Eurodollar Loans through the first two fiscal quarters after the
Closing Date and, thereafter, subject to adjustment in accordance with the
Applicable Pricing Grids (as defined below).

“Applicable Parties” has the meaning set forth in Section 9.3(c).

“Applicable Pricing Grids” means the table set forth below:

Availability

Applicable Margin for ABR Loans

Applicable Margin for Eurodollar Loans

≥ 66% of the Line Cap

0.25%

1.25%

<66% but ≥ 33% of the Line Cap

0.50%

1.50%

<33% of the Line Cap

0.75%

1.75%

 

Average Quarterly Availability

Commitment Fee Rate

<50%

0.25%

≥50%

0.375%

 

For the purposes of the Applicable Pricing Grid (a) changes in the Applicable
Margin resulting from changes in the average daily Availability shall (i) become
effective on first Business Day (the “Adjustment Date”) of each calendar month
and shall remain in effect until the next change to be effected pursuant to this
paragraph and (ii) be based on the average daily Availability for the
immediately preceding calendar month and (b) changes to the Commitment Fee Rate
shall become effective on the first day of each fiscal quarter based upon the
Average Quarterly Availability during the most recently ended fiscal quarter and
shall remain in effect until the next change to be effected pursuant to this
paragraph; provided that (subject to the two succeeding sentences of this
paragraph) from the Closing Date until the first Adjustment Date occurring on or
after March 31, 2020, the Applicable Margin for ABR Loans shall be 0.25%, the
Applicable Margin for Eurodollar Loans shall be 1.25% and the Commitment Fee
Rate shall be 0.375%.  If, as of any date that a Borrowing Base Certificate is
scheduled to be delivered pursuant to Section 6.2(g), any Borrowing Base
Certificate required to be delivered on or prior to such date shall not have
been delivered, then, until the Adjustment Date occurring after the date on
which all required Borrowing Base Certificates are delivered, the Administrative
Agent, acting at the direction of the Required Lenders, shall declare that the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply.  Automatically, upon the occurrence and continuance of an Event of
Default pursuant to Section 8(f), the highest rate set forth in each column of
the Applicable Pricing Grid shall apply.

3

--------------------------------------------------------------------------------

 

“Applicable Reference Period” means as of any date of determination, the most
recently ended Reference Period for which financial statements with respect to
each fiscal quarter included in such Reference Period have been delivered
pursuant to Section 6.1(a) or 6.1(b) (or, prior to the delivery of any such
financial statements, the Reference Period ended March 31, 2019).

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit, specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day) and the date on which such Letter of Credit is to
expire and such other information as the Issuing Lender may request.

“Approved Electronic Platform” has the meaning set forth in Section 9.3(a).

“Approved Fund” has the meaning set forth in Section 10.6(b).

“Arranger” means each Joint Lead Arranger and Joint Bookrunner identified on the
cover page of this Agreement.

“Assignee” has the meaning set forth in Section 10.6(b).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit E or any other form (including electronic records generated
by the use of an electronic platform) approved by the Administrative Agent.

“Attributable Indebtedness” means in respect of any sale and leaseback
transaction, as at the time of determination, the present value (discounted at
the implied interest rate in such transaction compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such sale and leaseback transaction (including any period for
which such lease has been extended or may, at the option of the lessor, be
extended).

“Availability” means at any time, an amount equal to (a) the Line Cap minus (b)
the Total Revolving Extensions of Credit then outstanding (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Revolving Percentage of all outstanding Revolving Loans).

“Available Commitment” means as to any Revolving Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Lender’s Revolving Extensions of Credit then outstanding.

“Average Quarterly Availability” means, for any fiscal quarter of the Borrower,
an amount equal to the average daily Availability during such fiscal quarter, as
determined by the Administrative Agent’s system of records; provided, that in
order to determine Availability on any day for purposes of this definition, the
Borrower’s Borrowing Base for such day shall be determined by reference to the
most recent Borrowing Base Certificate delivered pursuant to Section 6.2(g) to
the Administrative Agent as of such day.

 

4

--------------------------------------------------------------------------------

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any of the following bank: (a) commercial credit cards,
(b) stored value cards, (c) purchasing cards and (d) treasury, depositary or
cash management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts, supply chain finance
services related to accounts payable and interstate depository network services)
or any similar transaction.

“Banking Services” means Bank Products provided to any Group Member by any
Lender or any of its Affiliates.  

“Banking Services Obligations” means with respect to the Group Members, any and
all obligations of the Group Members, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services.

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Incremental Amount” means as of any date, an amount equal to (a)
$100,000,000 less (b) the aggregate principal amount of Indebtedness established
pursuant to Section 7.2(b) or Section 7.2(t) prior to such date in reliance on
the Base Incremental Amount.

5

--------------------------------------------------------------------------------

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. “Benefitted
Lender” has the meaning set forth in Section 10.7(a).

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means Revolving Loans of the same Facility and Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.

“Borrowing Base” means at any time, the sum of:

(a)

(i) 85% of the book value of the Loan Parties’ Non-Investment Grade Eligible
Accounts at such time and (ii) 90% of the book value of the Loan Parties’
Investment Grade Eligible Accounts, plus

(b)

the lesser of (i) the amount equal to 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent Inventory appraisal
ordered by the Administrative Agent multiplied by the book value of the Loan
Parties’ Eligible Finished Goods and (ii) 70% multiplied by the cost of the Loan
Parties’ Eligible Finished Goods valued on a first-in-first-out basis, plus

(c)

the lesser of (i) the amount equal to 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent Inventory appraisal
ordered by the Administrative Agent multiplied by the book value of the Loan
Parties’ Eligible Raw Materials and (ii) 60% multiplied by the cost of the Loan
Parties’ Eligible Raw Materials valued on a first-in-first-out basis, minus

(d)

Reserves;

provided that in determining the Net Orderly Liquidation Value with respect to
Inventory, the Administrative Agent may determine such value on a blended,
product-line or other basis as it determines in its Permitted Discretion.

The Administrative Agent may, in its Permitted Discretion reduce the advance
rates set forth above or (following (to the extent practicable) reasonable prior
notice to, and consultation with, the Borrower) adjust Reserves or reduce one or
more of the other elements used in computing the Borrowing Base, with any such
changes to be effective three days after delivery of notice thereof to the
Borrower and the Lenders; provided that if consultation with the Borrower and/or

6

--------------------------------------------------------------------------------

 

notice to the Borrower and the Lenders is not practicable or if failure to
implement any such change within a shorter time period would, in the good faith
judgment of the Administrative Agent, reasonably be expected to result in a
Material Adverse Effect or materially and adversely affect the Collateral or the
rights of the Lenders under the Loan Documents, such change may be implemented
within a shorter time as determined by the Administrative Agent in its Permitted
Discretion. The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 6.2(g) of this Agreement.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Responsible Officer of the Borrower, in substantially
the form of Exhibit J or another form which is acceptable to the Administrative
Agent in its sole discretion.

“Borrowing Base Eligible Facilities” means warehouses owned or leased by Loan
Parties that are located in the United States; provided that on and after the
date that is 60 days after the Closing Date, no warehouse leased by a Loan Party
shall be considered a Borrowing Base Eligible Facility unless the Administrative
Agent has received a Collateral Access Agreement in respect thereof that
continues to be in effect or a Rent Reserve has been taken in respect thereof.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.2, which shall be substantially in the form of Exhibit
A or any other form approved by the Administrative Agent.

“Budget” has the meaning set forth in Section 6.2(c).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Adjusted LIBO Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases or financing leases on a balance sheet of such Person under GAAP and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP; provided,

7

--------------------------------------------------------------------------------

 

that any lease (or other arrangement) of such Person that is or would have been
treated as an operating lease as determined in accordance with GAAP immediately
prior to the issuance of the Accounting Standards Update 2016-02, Leases (Topic
842) by the Financial Accounting Standards Board shall not be treated as a
Capital Lease Obligation under this Agreement and the other Loan Documents,
whether or not such obligations were in effect as of the date such update was
issued and regardless of whether GAAP requires such obligations to be treated as
capitalized lease obligations in the financial statements of such Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each Subsidiary of any such Person.

“CFC Holding Company” means each Domestic Subsidiary substantially all of the
assets of which consist of Capital Stock of one or more (a) CFCs or (b) Persons
described in this definition.

8

--------------------------------------------------------------------------------

 

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Capital Stock that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 40% of the Capital Stock of the Borrower entitled to
vote in the election of members of the board of directors (or equivalent
governing body) of the Borrower or (b) the occurrence of any “change in control”
(or similar event, however denominated) with respect to the Borrower under and
as defined in any indenture or other agreement or instrument evidencing or
governing the rights of the holders of any Material Indebtedness of the Borrower
or any of its Restricted Subsidiaries.

“Closing Date” means July 26, 2019.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collection Account” means individually and collectively, each “Collection
Account” referred to in the Guarantee and Collateral Agreement.

“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Revolving Loans and participate in Letters of Credit and Protective
Advances in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption or Increased Facility Activation Notice
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original amount of the
Total Commitments on the Closing Date is $250,000,000.

“Commitment Fee Rate” means, initially 0.375% per annum and, thereafter, subject
to adjustment based on Average Quarterly Availability in accordance with the
Applicable Pricing Grids.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to

9

--------------------------------------------------------------------------------

 

any Loan Document or the transactions contemplated therein which is distributed
by the Administrative Agent, any Lender or any Issuing Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit F.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

(a)income and franchise tax expense,

(b)interest expense (including interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Swap Agreements),
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Revolving Loans and the Term Loans),

(c)depreciation and amortization expense,

(d)non-cash charges, losses, expenses, accruals and provisions, including
stock-based compensation or awards and sale of assets not in the ordinary course
of business (but excluding any such non-cash charge to the extent that it
represents an accrual or reserve for cash expenses in any future period),

(e)amortization of intangibles (including, but not limited to, impairment of
goodwill) and organization costs,

(f)any extraordinary, unusual or non-recurring expenses or losses,

(g)any fees and expenses incurred during such period in connection with any
Investment (including any Permitted Acquisition), Disposition, issuance of
Indebtedness (including the Revolving Loans and the Term Loans) or Capital
Stock, or amendment or modification of any debt instrument, in each case
permitted under this Agreement, including (i) any such transactions undertaken
but not completed and any transactions consummated prior to the Closing Date and
(ii) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees, in each case paid in cash during such period
(collectively, “Advisory Fees”),

(h)any fees and expenses incurred in connection with the Transactions, including
Advisory Fees and (solely for purposes of this clause (h)) cash charges in
respect of strategic market reviews, stay or sign-on bonuses,
integration-related bonuses, restructuring, consolidation, severance or
discontinuance of any portion of operations, employees and/or management,

10

--------------------------------------------------------------------------------

 

(i)the amount of “run-rate” cost savings, operating expense reductions,
operating improvements and synergies that are reasonably identifiable, factually
supportable and projected by the Borrower in good faith to be realized as a
result of mergers and other business combinations, Permitted Acquisitions,
divestitures, insourcing initiatives, cost savings initiatives, plant
consolidations, openings and closings, product rationalization and other similar
initiatives taken or initiated before, on or after the Closing Date, in each
case to the extent not prohibited by this Agreement (collectively,
“Initiatives”) (calculated on a pro forma basis as though such cost savings,
operating expense reductions, operating improvements and synergies had been
realized on the first day of the relevant Reference Period), net of the amount
of actual benefits realized in respect thereof; provided that (i) actions in
respect of such cost-savings, operating expense reductions, operating
improvements and synergies have been, or will be, taken within 24 months of the
applicable Initiative, (ii) no cost savings, operating expense reductions,
operating improvements or synergies shall be added pursuant to this clause (i)
to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (iii) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBITDA pursuant to this clause
(i) to the extent occurring more than eight full fiscal quarters after the
applicable Initiative, (iv) the Borrower must deliver to the Administrative
Agent (A) a certificate of a Responsible Officer setting forth such estimated
cost-savings, operating expense reductions, operating improvements and synergies
and (B) information and calculations supporting in reasonable detail such
estimated cost savings, operating expense reductions, operating improvements and
synergies and (v) with respect to any Reference Period, the aggregate amount
added back in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (i) and clause (k) below shall not exceed 25% of
Consolidated EBITDA (calculated prior to giving effect to any add-backs pursuant
to this clause (i) and clause (k) below),

(j)non-recurring cash expenses recognized for restructuring costs, integration
costs and business optimization expenses in connection with any Initiative,

(k)recurring cash charges from discontinued operations; provided that, with
respect to any Reference Period, the aggregate amount added back in the
calculation of Consolidated EBITDA for such Reference Period pursuant to this
clause (k) and clause (i) above shall not exceed 25% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to this clause (k)
above and clause (i) above),

(l)any one-time charges related to a Material Pension Event (including for the
avoidance of doubt any such charges in the nature of a true-up taken in a
subsequent quarter),

minus,

(x)

to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense), (iv) any other non-cash income (other than normal accruals in the
ordinary course of business for non-cash

11

--------------------------------------------------------------------------------

 

income that represents an accrual for cash income in a future period) and (v)
all net gains pursuant to Swap Agreements; and

(y)

any cash payments made during such period in respect of items described in
clause (d) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated First Lien Leverage Ratio, Consolidated
Secured Leverage Ratio or Consolidated Leverage Ratio, (i) if at any time during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made a Permitted Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such Reference Period.

“Consolidated First Lien Debt” means at any date, Consolidated Total Debt at
such date that is secured by Liens on the Collateral that do not rank junior to
the Liens on the Collateral securing the Revolving Loans (it being understood
that the Term Loans and any other Consolidated Total Debt that is secured by
Liens on all or a portion of the Collateral that are senior to, or pari passu
with, the Liens on such Collateral securing the Revolving Loans shall be
considered Consolidated First Lien Debt).

“Consolidated First Lien Leverage Ratio” means as at the last day of any
Reference Period, the ratio of (a)(i) Consolidated First Lien Debt on such day
less (ii) the aggregate Unrestricted Cash of the Group Members on such day to
(b) Consolidated EBITDA for such period.

“Consolidated Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period less the aggregate amount actually paid
by the Borrower and its Restricted Subsidiaries during such period on account of
Capital Expenditures (excluding the principal amount of Indebtedness (other than
Revolving Loans) incurred in connection with such expenditures) to (b)
Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means for any period, the sum (without duplication)
of (a) Consolidated Interest Expense for such period, (b) any prepayments of
principal of Indebtedness actually made or required to be made during such
period, (c) scheduled principal payments made during such period on account of
principal of Indebtedness of the Borrower or any Restricted Subsidiary, (d)
payments for taxes made in cash during such period, (e) Restricted Payments made
in cash during such period, (f) Capital Lease Obligation payments and (g) cash
contributions to any Plan, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis and, to the extent applicable, in
accordance with GAAP.

12

--------------------------------------------------------------------------------

 

“Consolidated Interest Expense” means for any period, total cash interest
expense (including imputed interest expense attributable to Capital Lease
Obligations) of the Borrower and its Restricted Subsidiaries for such period
with respect to all outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio” means as at the last day of any Reference Period,
the ratio of (a)(i) Consolidated Total Debt on such day less (ii) the aggregate
Unrestricted Cash of the Group Members on such day to (b) Consolidated EBITDA
for such period.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded:

(a)the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, except to the extent calculated
on a Pro Forma Basis;

(b)the income (or deficit) of any Person (other than a Restricted Subsidiary of
the Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Restricted Subsidiary in the form of dividends
or similar distributions;

(c)the undistributed earnings of any Restricted Subsidiary of the Borrower to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary;

(d)any income (or loss) for such period attributable to the early extinguishment
of Indebtedness or Swap Obligations;

(e)the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period; and

(f)all net after-tax gains, losses, expenses and charges attributable to
business dispositions and asset dispositions, including the sale or other
disposition of any Capital Stock of any Person, other than in the ordinary
course of business.

“Consolidated Net Tangible Assets” means, with respect to any specified Person
as of any date of determination, the sum of the amounts that would appear on a
consolidated balance sheet of such Person and its consolidated Restricted
Subsidiaries as the total assets (less accumulated depreciation and
amortization, allowances for doubtful receivables, other applicable reserves and
other properly deductible items) of such Person and its Restricted Subsidiaries,
after giving effect to purchase accounting and after deducting therefrom
Consolidated Current Liabilities and, to the extent otherwise included, the
amounts of (without duplication):

13

--------------------------------------------------------------------------------

 

(a)the excess of cost over fair market value of assets or businesses acquired;

(b)any revaluation or other write-up in book value of assets subsequent to the
last day of the fiscal quarter of such Person immediately preceding the Closing
Date as a result of a change in the method of valuation in accordance with GAAP;

(c)unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;

(d)minority interests in consolidated Subsidiaries held by Persons other than
the specified Person or any Restricted Subsidiary;

(e)treasury stock;

(f)cash or securities set aside and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Capital Stock
to the extent such obligation is not reflected in Consolidated Current
Liabilities; and

(g)Investments in and assets of Unrestricted Subsidiaries.

“Consolidated Secured Debt” means at any date, Consolidated Total Debt at such
date that is secured by a Lien on any property of any Group Member.

“Consolidated Secured Leverage Ratio” means as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Total Assets” means at any date of determination, the total
assets, in each case reflected on the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Borrower for which a balance sheet is available, determined in
accordance with GAAP (and, in the case of any determination related to the
incurrence of Indebtedness or Liens or any Investment, on a pro forma basis
including any property or assets being acquired in connection therewith).

“Consolidated Total Debt” means at any date (without duplication), all Capital
Lease Obligations, purchase money Indebtedness, Indebtedness for borrowed money
and letters of credit (but only to the extent drawn and not reimbursed), in each
case of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Covered Entity” means any of the following:

(a)a “covered entity” as that term is defined in, and interpreted in accordance

14

--------------------------------------------------------------------------------

 

with, 12 C.F.R. § 252.82(b);

(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 10.20.

“Credit Party” means the Administrative Agent, the Issuing Lender or any other
Lender and, for the purposes of Section 10.13 only, any other Agent and any
Arranger.

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Protective Advances or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Protective Advances
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
written certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has a direct or indirect parent company that has
become the subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Deposit Account Control Agreement” means individually and collectively, each
“Deposit Account Control Agreement” referred to in the Guarantee and Collateral
Agreement.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash and

15

--------------------------------------------------------------------------------

 

Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration within 180 days of receipt thereof.

“Designated Redemption Account” means a deposit account in the name of the
Borrower that is subject to a Deposit Account Control Agreement and in which
amounts are deposited solely in respect of the payment of the 2023 Notes (or any
Related Indebtedness) at maturity thereof.

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition (in one
transaction or in a series of transactions) of any property by any Person
(including any sale and leaseback transaction and any issuance of Capital Stock
by a Subsidiary of such Person), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.  The terms “Dispose” and “Disposed
of” shall have correlative meanings.

“Disqualified Capital Stock” means with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

(a)matures or is mandatorily redeemable (other than solely for Capital Stock of
such Person that does not constitute Disqualified Capital Stock and cash in lieu
of fractional shares of such Capital Stock) whether pursuant to a sinking fund
obligation or otherwise;

(b)is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Capital Stock (other than solely for Capital
Stock of such Person that does not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Capital Stock); or

(c)is redeemable (other than solely for Capital Stock of such Person that does
not constitute Disqualified Capital Stock and cash in lieu of fractional shares
of such Capital Stock) or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Capital Stock outstanding on the Closing Date, the Closing Date); provided,
however, that (i) Capital Stock of any Person that would not constitute
Disqualified Capital Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Capital Stock upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute Disqualified Capital Stock if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Obligations that are accrued and payable and (ii) Capital Stock of any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable

16

--------------------------------------------------------------------------------

 

statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Lenders” means (a) certain banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing to
the Administrative Agent by the Borrower prior to the Closing Date, (b)
competitors of the Borrower and its Restricted Subsidiaries and any affiliate of
such competitor, in each case, that is identified in writing to the
Administrative Agent by the Borrower from time to time and (c) any affiliates of
the entities described in the foregoing clauses (a) or (b) that are clearly
identifiable as affiliates of such entities solely on the basis of the
similarity of their names (other than affiliates that constitute bona fide debt
funds primarily investing in loans).  In no event shall the designation of any
Person as a Disqualified Lender apply (x) to disqualify any Person until three
(3) Business Days after such Person shall have been identified in writing to the
Administrative Agent via electronic mail submitted to JPMDQ_Contact@jpmorgan.com
(or to such other address as the Administrative Agent may designate to the
Borrower from time to time).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, this definition)  or is
otherwise party to a pending trade as of the date of such notice, (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Lender.

“Documents” has the meaning set forth in the Guarantee and Collateral Agreement.

“Dollars” and “$” means dollars in lawful currency of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means at any time, the Accounts of the Loan Parties which
the Administrative Agent determines in its Permitted Discretion (following (to
the extent practicable) reasonable prior notice to, and consultation with, the
Borrower) are eligible as the basis for the extension of Revolving Loans and the
issuance of Letters of Credit.  Without limiting the Administrative Agent’s
Permitted Discretion provided herein, Eligible Accounts shall not include any
Account:

(a)which is not subject to a first priority perfected security interest in favor
of

17

--------------------------------------------------------------------------------

 

the Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien in favor of the Term Loan Administrative Agent
which does not have priority over the Lien in favor of the Administrative Agent,
(iii) a Lien in favor of the administrative agent or trustee in respect of any
Term Loan Incremental Equivalent Debt (and any Permitted Refinancing
Indebtedness in respect thereof) which does not have priority over the Lien in
favor of the Administrative Agent and (iv) a Permitted Encumbrance which does
not have priority over the Lien in favor of the Administrative Agent;

(c)(i) which is unpaid more than 90 days after the date of the original invoice
therefor or more than 60 days after the original due date therefor or (ii) which
has been written off the books of the Loan Parties or otherwise designated as
uncollectible (in determining the aggregate amount from the same Account Debtor
that is unpaid hereunder there shall be excluded the amount of any net credit
balances relating to Accounts due from such Account Debtor which are unpaid more
than 90 days from the date of the original invoice therefor or more than 60 days
from the original due date);

(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 25% of the aggregate Eligible Accounts, but only to the extent of such
excess;

(f)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true in any material respect;

(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent (utilizing its Permitted
Discretion (following (to the extent practicable) reasonable prior notice to,
and consultation with, the Borrower)) which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon a Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(h)(i) for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by a Loan Party or if such Account was invoiced more than
once or (ii) for which the goods giving rise to such Account have been shipped
to the Account Debtor by FOB destination and such goods have not yet been
received by the Account Debtor;

(i)(i)with respect to which any check or other instrument of payment has

18

--------------------------------------------------------------------------------

 

been returned uncollected for any reason;

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or substantially all of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;

(k)which is owed by any Account Debtor which has sold all or a substantially all
of its assets;

(l)which is owed in any currency other than Dollars;

(m)which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(n)which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(p)which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(q)which is evidenced by any promissory note, chattel paper or instrument;

(r)which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless the applicable Loan
Party has filed such report or qualified to do business in such jurisdiction or
(ii) which is a Sanctioned Person;

(s)with respect to which any Loan Party has made any agreement with the

19

--------------------------------------------------------------------------------

 

Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and the applicable Loan Party created a new receivable for the unpaid
portion of such Account;

(t)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

(u)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates that any Person other than a Loan Party has or has had an
ownership interest in such goods, or which indicates any party other than a Loan
Party as payee or remittance party;

(v)which was created on cash on delivery terms;

(w)which is a Foreign Account unless such Account is backed by (i) a Letter of
Credit acceptable to the Administrative Agent in its Permitted Discretion and
which is, if requested by the Administrative Agent, in the possession of, and is
directly drawable by, the Administrative Agent or (ii) other credit support
acceptable to the Administrative Agent in its sole discretion;

(x)which the Administrative Agent determines in its Permitted Discretion
(following (to the extent practicable) reasonable prior notice to, and
consultation with, the Borrower) may not be paid by reason of the Account
Debtor’s inability to pay; or

(y)which is owed by an Account Debtor for which any accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables owing by such Account Debtor or its
Affiliates is subject to a Permitted A/R Finance Transaction.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion (following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower), be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that any Loan Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
applicable Loan Party to reduce the amount of such Account. Standards of
eligibility may be made more restrictive from time to time by the Administrative
Agent in its Permitted Discretion, following (to the extent practicable)
reasonable prior notice to, and consultation with, the Borrower, with any such
changes to be effective four Business Days after delivery of notice thereof to
the Borrower and the Lenders; provided that if consultation with the Borrower
and/or notice to the Borrower and the Lenders is not practicable or if failure
to implement any such change within a shorter time period would, in the good
faith judgment of the Administrative Agent,

20

--------------------------------------------------------------------------------

 

reasonably be expected to result in a Material Adverse Effect or materially and
adversely affect the Collateral or the rights of the Lenders under the Loan
Documents, such change may be implemented within a shorter time as determined by
the Administrative Agent in its Permitted Discretion; provided, further, that
any Borrowing Base Certificate delivered during such four Business Day period
will reflect any such changes.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any commercial bank and (e) any other financial institution
or investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person, (ii) the Borrower, any Subsidiary or
any other Affiliate of the Borrower, (iii) a Defaulting Lender or (iv) a
Disqualified Lender.

“Eligible Finished Goods” means, Eligible Inventory that (a) is located in the
United States and (b) constitutes finished goods to be sold by the Borrower in
the ordinary course of business of the Borrower, excluding Eligible Raw
Materials and Eligible Inventory constituting work-in-process.

“Eligible Inventory” means at any time, the Inventory of the Loan Parties which
the Administrative Agent determines in its Permitted Discretion (following (to
the extent practicable) reasonable prior notice to, and consultation with, the
Borrower) is eligible as the basis for the extension of Revolving Loans and the
issuance of Letters of Credit.  Without limiting the Administrative Agent’s
Permitted Discretion provided herein, Eligible Inventory shall not include any
Inventory:

(a)which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien in favor of the Term Loan Administrative Agent
which does not have priority over the Lien in favor of the Administrative Agent,
(iii) a Lien in favor of the administrative agent or trustee in respect of Term
Loan Incremental Equivalent Debt (and any Permitted Refinancing Indebtedness in
respect thereof)  which does not have priority over the Lien in favor of the
Administrative Agent and (iv) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

(c)which is, in the Administrative Agent’s Permitted Discretion (following (to
the extent practicable) reasonable prior notice to, and consultation with, the
Borrower), slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity;

(d)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached or
is not true and which does not conform to all standards imposed by any
Governmental Authority;

(e)in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or

21

--------------------------------------------------------------------------------

 

invoice with respect to such Inventory as having an interest therein;

(f)which is not raw materials or finished goods;

(g)which constitutes work-in-process, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

(h)which is in transit with a common carrier from vendors and suppliers;

(i)[reserved];

(j)which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion (following (to the extent
practicable) reasonable prior notice to, and consultation with, the Borrower);

(k)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(l)which is a discontinued product or component thereof;

(m)which is the subject of a consignment by the applicable Loan Party as
consignor;

(n)which is perishable;

(o)which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is reasonably satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(p)which is not reflected in a current perpetual inventory report or on the
general ledger of the Loan Parties (unless such Inventory is reflected in a
report to the Administrative Agent as “in transit” Inventory);

(q)for which reclamation rights have been asserted by the seller;

(r)which has been acquired from a Sanctioned Person;

(s)which the Administrative Agent in its Permitted Discretion (following (to the
extent practicable) reasonable prior notice to, and consultation with, the
Borrower) determines

22

--------------------------------------------------------------------------------

 

is unacceptable; or

(t)Inventory constituting work-in-process.

Standards of eligibility may be made more restrictive from time to time by the
Administrative Agent in its Permitted Discretion, after consultation (to the
extent practicable) with the Borrower, with any such changes to be effective
four Business Days after delivery of notice thereof to the Borrower and the
Lenders; provided that if consultation with the Borrower and/or notice to the
Borrower and the Lenders is not practicable or if failure to implement any such
change within a shorter time period would, in the good faith judgment of the
Administrative Agent, reasonably be expected to result in a Material Adverse
Effect or materially and adversely affect the Collateral or the rights of the
Lenders under the Loan Documents, such change may be implemented within a
shorter time as determined by the Administrative Agent in its Permitted
Discretion; provided, further, that any Borrowing Base Certificate delivered
during such four Business Day period will reflect any such changes.

“Eligible Raw Materials” means, Eligible Inventory that is (a) located in the
United States and (b) constitutes raw materials used or consumed by the Borrower
in the ordinary course of business in the manufacture or production of other
inventory, excluding Eligible Finished Goods and Eligible Inventory constituting
work-in-process.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(a)(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a

23

--------------------------------------------------------------------------------

 

trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” means any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Account” has the meaning set forth in the Guarantee and Collateral
Agreement.

“Excluded Swap Obligation” means with respect to any Loan Party (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Loan
Party becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Loan Party as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) Immaterial
Subsidiary, (c) any non-Wholly Owned Subsidiary to the extent the organizational
documents thereof prohibit it from guaranteeing the Obligations, (d) any
Subsidiary that is prohibited or restricted by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or on
the date such Subsidiary was acquired (so long as such contractual obligation
was not entered into in contemplation of such acquisition) from guaranteeing the
Obligations or which would require a non-ministerial governmental (including
regulatory) consent, approval,

24

--------------------------------------------------------------------------------

 

license or authorization to provide a guarantee unless such consent, approval,
licensor authorization has been received (the Loan Parties being under no
obligation to obtain such consent, approval or licensor authorization), (e) any
CFC or CFC Holding Company, (f) any Domestic Subsidiary of a Foreign Subsidiary,
(g) not-for-profit Subsidiaries and captive insurance companies, (h) any
Subsidiary whose provision of a guarantee would have a cost (including tax
cost), burden, difficulty or consequence that is excessive in relation to the
value afforded thereby as agreed between the Borrower and Administrative Agent,
and (i) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
with Indebtedness permitted to be incurred pursuant to the Loan Documents as
assumed Indebtedness and any Restricted Subsidiary thereof that guarantees such
assumed Indebtedness, in each case to the extent such secured Indebtedness
prohibits such Subsidiary from becoming a Guarantor.  Each Excluded Subsidiary
as of the Closing Date is set forth on Schedule 4.15.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of a Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) a Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.22) or (ii) a Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to a Credit Party’s failure to comply with Section 2.19(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Existing Indebtedness Refinancing” has the meaning set forth in Section
5.1(b)(ii).

“Existing Letters of Credit” means the letters of credit existing on the Closing
Date and identified on Schedule 3.01.

“Facility” means each the Commitments and the Revolving Loans made thereunder.
Additional Facilities may be established pursuant to Section 2.25.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.  

25

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Payment Date” means (a) the first Business Day of each January, April, July
and October and (b) the last day of the Revolving Commitment Period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Foreign Account” means an Account that is owed by an Account Debtor which (i)
does not maintain its chief executive office in the U.S. (including any
territory thereof) or (ii) is not organized under applicable law of the U.S.,
any state of the U.S., or the District of Columbia.

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is not
a Domestic Subsidiary.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not such plan is subject to ERISA) that is not subject
to US law and is maintained or contributed to by any Group Member, or ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

“Foreign Plan Event” means with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

“Full Cash Dominion Period” means (a) each period when an Event of Default shall
have occurred and be continuing and (b) each period beginning on the second
consecutive Business Day on which Availability is less than or equal to 12.5% of
the Total Commitments; provided that

26

--------------------------------------------------------------------------------

 

any such Full Cash Dominion Period commencing pursuant to clause (b) shall end
when and if Availability shall have been not less than such specified level for
45 consecutive days.

“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
promptly amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s results of operations and/or financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”  means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).

“Group Members” means the collective reference to the Borrower and its
Restricted Subsidiaries.

“Guarantee and Collateral Agreement” means the ABL Guarantee and Collateral
Agreement, dated as of the Closing Date, executed and delivered by the Borrower
and each Subsidiary Guarantor, substantially in the form of Exhibit D.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities

27

--------------------------------------------------------------------------------

 

or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Immaterial Subsidiary” means any Restricted Subsidiary that is not a Material
Subsidiary and that is designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary”; provided that if (i) as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), the
aggregate Consolidated Net Tangible Assets of all Immaterial Subsidiaries, as of
the last day of such fiscal quarter, exceeds 5% of Consolidated Net Tangible
Assets of the Borrower and its Restricted Subsidiaries or (ii) the aggregate
contribution of Consolidated EBITDA of all Immaterial Subsidiaries to
Consolidated EBITDA for the Applicable Reference Period exceeds 7.5% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
Applicable Reference Period, then one or more Restricted Subsidiaries that are
not Material Subsidiaries shall promptly be designated by the Borrower in
writing to the Administrative Agent as a “Material Subsidiary” until such excess
has been eliminated. Each Immaterial Subsidiary as of the Closing Date is set
forth on Schedule 4.15.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit I-1 or in such other form as is reasonably acceptable to the
Administrative Agent.

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

“Incremental Commitments” has the meaning set forth in Section 2.24(a).

“Indebtedness” means of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
trade payables incurred in the ordinary course of such Person’s business or
consistent with industry or past practice, (ii) deferred compensation payable to
directors, officers or employees of any Group Member, (iii) any purchase price
adjustment or earnout obligation until such adjustment or obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, (iv)
accrued expenses and liabilities and intercompany liabilities arising in the
ordinary course of such Person’s business, and (v)

28

--------------------------------------------------------------------------------

 

prepaid or deferred revenue arising in the ordinary course of business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all redeemable preferred
Disqualified Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (but
only to the extent of the lesser of (i) the amount of such Indebtedness and (ii)
the fair market value of such property), and (j) for the purposes of Section
8(e) only, after taking into account the effect of any legally enforceable
netting agreement relating to Swap Agreements, (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in the immediately preceding clause (i), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Insolvent” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, all registrations and applications therefor,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Intercreditor Agreement” means the ABL/Term Loan Intercreditor Agreement, dated
as of the Closing Date, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Term Loan Administrative Agent, substantially in
the form of Exhibit K and satisfactory to the Joint Lead Arrangers.

29

--------------------------------------------------------------------------------

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.12 and the
definition of “Interest Period”, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) as to any ABR Loan, the first day of each
January, April, July and October to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period” means as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Borrowing Request or Interest Election Request,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in an Interest Election Request submitted to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(d)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(e)the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date; and

(f)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, two Business Days
prior to the commencement of the applicable Interest Period; provided that if
the Interpolated Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of calculating such rate. When determining
the rate for a period

30

--------------------------------------------------------------------------------

 

which is less than the shortest period for which the LIBO Screen Rate is
available, the LIBO Screen Rate for purposes of clause (a) above shall be deemed
to be the overnight rate for Dollars determined by the Administrative Agent from
such service as the Administrative Agent may select in its reasonable
discretion.

“Inventory” has the meaning set forth in the Guarantee and Collateral Agreement.

“Investment Grade Eligible Accounts” means Eligible Accounts owing by an Account
Debtor whose securities are rated BBB- or better by S&P or Baa3 or better by
Moody’s at such time.

“Investments” has the meaning set forth in Section 7.7.

“IRS” means the United States Internal Revenue Service.

“Issuer Document” means, with respect to any Letter of Credit, the Application,
a letter of credit agreement, or any other document, agreement or instrument
entered into (or to be entered into) by a Borrower in favor of the Issuing
Lender and relating to such Letter of Credit.

“Issuing Lender” means, subject to Section 3.9, each of JPMCB, Wells Fargo Bank,
National Association and any other Revolving Lender reasonably approved by the
Administrative Agent and the Borrower that has agreed in its sole discretion to
act as an “Issuing Lender” hereunder, or any of their respective affiliates, in
each case in its capacity as issuer of any Letter of Credit.  Each reference
herein to “the Issuing Lender” shall be deemed to be a reference to the relevant
Issuing Lender.

“Joint Venture” means a joint venture, partnership or other similar arrangement
entered into by the Borrower or any Restricted Subsidiary, whether in corporate,
partnership or other legal form; provided that in no event shall any Subsidiary
be considered to be a Joint Venture.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Junior Indebtedness” means (a) the 2023 Notes, (b) the 2025 Notes, (c) any
Material Subordinated Indebtedness, (d) any Indebtedness (other than the Term
Loans, any Term Loan Incremental Equivalent Debt ranking pari passu in right of
security with the Term Loans and any Permitted Refinancing Indebtedness in
respect thereof) of any Group Member that is secured by a Lien on the Collateral
that is junior to the Lien on the Collateral securing the Obligations and (e)
any Material Unsecured Indebtedness of any Group Member.

“Latest Maturity Date” means at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time.

“L/C Commitment” means $15,000,000, as such amount may be reduced from time to
time by the mutual agreement of the Administrative Agent and the Borrower.

“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit, including in respect of a time draft presented thereunder.  

31

--------------------------------------------------------------------------------

 

“L/C Exposure” means at any time, the total L/C Obligations.  The L/C Exposure
of any Revolving Lender at any time shall be its Revolving Percentage of the
total L/C Exposure at such time.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrower and each Lender shall remain in full force and effect until the
Issuing Lender and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Revolving Lenders
other than the Issuing Lender.

“LCT Election” has the meaning set forth in Section 1.6.

“LCT Test Date” has the meaning set forth in Section 1.6.

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Lenders.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such

32

--------------------------------------------------------------------------------

 

screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Letters of Credit” has the meaning set forth in Section 3.1(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Limited Condition Transaction” means any Investment that the Borrower or a
Restricted Subsidiary is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
applicable agreement) within 120 days and whose consummation is not conditioned
on the availability or, or on obtaining, third party financing.

“Line Cap” means at any time, an amount equal to the lesser of (a) the Total
Commitments and (b) the Borrowing Base.

“Loan” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Protective Advances.

“Loan Documents” means this Agreement, the Security Documents, the Intercreditor
Agreement, the Notes, the Letters of Credit, any Applications, any Issuer
Documents and any amendment, waiver, supplement or other modification to any of
the foregoing.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.25.

“Loan Modification Offer” has the meaning set forth in Section 2.25(a).

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, (a) the business, property, assets, liabilities (actual or
contingent), operations or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform the obligations under the Loan Documents to which
they are a party or (c) the validity or enforceability of this Agreement or any
of the other

33

--------------------------------------------------------------------------------

 

Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

“Material Disposition” means any Disposition of property or series of related
Dispositions (other than Dispositions permitted pursuant to Section 7.5(m)) of
property that yields gross proceeds to the Group Members in excess of
$65,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans) or Swap
Obligations of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount of $50,000,000 or more; provided that any
Indebtedness outstanding under the Term Loan Credit Agreement shall be deemed to
be Material Indebtedness.  For purposes of determining Material Indebtedness,
the “principal amount” of any Swap Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower
and/or any applicable Restricted Subsidiary would be required to pay if the
applicable Swap Agreement were terminated at such time.

“Material Pension Event” means a withdrawal during the term of this Agreement by
the Borrower from a single Multiemployer Plan requiring cash payments by the
Borrower or its Subsidiaries which Multiemployer Plan is identified in writing
to the Administrative Agent in the Compliance Certificate required to be
delivered for the fiscal quarter ending after the occurrence thereof.

“Material Subordinated Indebtedness” means any Subordinated Indebtedness in an
aggregate principal amount of $5,000,000 or more.

“Material Subsidiary” means, as of any date of determination, each Restricted
Subsidiary (a) with tangible assets (including the value of Capital Stock of its
subsidiaries) on such date of determination equal to or greater than 5.0% of
Consolidated Net Tangible Assets, (b) whose contribution to Consolidated EBITDA
for the Applicable Reference Period exceeds 7.5% of Consolidated EBITDA for the
Applicable Reference Period or (c) that is designated as a “Material Subsidiary”
pursuant to the definition of Immaterial Subsidiary.

“Material Unsecured Indebtedness” means any Indebtedness in an aggregate
principal amount of $30,000,000 or more that is not secured by a Lien on any
property of any Group Member.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, radioactivity, and any
other substances, materials or wastes, that are regulated pursuant to or that
could give rise to liability under any Environmental Law.

“Maturity Date Extension Notice” means a notice substantially in the form of
Exhibit I-3 or in such other form as is reasonably acceptable to the
Administrative Agent.

“Maximum Term Loan Incremental Amount” means an amount that would  not,
immediately after the incurrence thereof and after giving effect thereto
(excluding from Unrestricted Cash in the making of such pro forma calculation
the proceeds of such additional Indebtedness) cause, (i) with respect to
Indebtedness ranking pari passu in right of security with

34

--------------------------------------------------------------------------------

 

the Term Loans, the Consolidated First Lien Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis as of the date of incurrence
of such additional Indebtedness, to be greater 2.00:1.00, (ii) with respect to
Indebtedness ranking junior in right of security to the Term Loans, the
Consolidated Secured Leverage Ratio for the Applicable Reference Period,
calculated on a Pro Forma Basis as of the date of incurrence of such additional
Indebtedness, to be greater than 2.00:1.00 and (iii) with respect to
Indebtedness that is unsecured, the Consolidated Leverage Ratio for the
Applicable Reference Period, calculated on a Pro Forma Basis as of the date of
incurrence of such additional Indebtedness, to be greater than 5.00:1.00.

“Minimum Extension Condition” has the meaning set forth in Section 2.25(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Group Member or any ERISA Affiliate (i) makes or is
obligated to make contributions, (ii) during the preceding five plan years, has
made or been obligated to make contributions or (iii) has any actual or
contingent liability.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a Plan is described in Section 4064
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Disposition or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of the direct costs relating to
such Disposition or Recovery Event including attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, amounts required to be applied to
the repayment of Indebtedness (other than the Loans, any Pari Passu Secured
Indebtedness or any Junior Indebtedness) secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Disposition or Recovery Event
and other customary fees and expenses actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and any (i) reasonable reserve for adjustment in respect
of the sale price of such asset or assets established in accordance with GAAP;
provided that upon release of any such reserve, the amount released shall be
considered Net Cash Proceed and (ii) any reasonable reserve or payment with
respect to any liabilities associated with such asset or assets and retained by
the Borrower after such sale or other disposition thereof, including, severance
costs, pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction; provided that upon release of any such
reserve, the amount released shall be considered Net Cash Proceeds and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of all taxes paid or reasonably estimated to be payable as a result thereof and
fees, including attorneys’ fees, investment banking fees and discounts,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

35

--------------------------------------------------------------------------------

 

“Net Orderly Liquidation Value” means with respect to Inventory of any Person,
the net orderly liquidation value expected to be realized at an orderly,
negotiated sale held within reasonable time period from the most recent
Inventory appraisal ordered by the Administrative Agent.

“New Lender” has the meaning set forth in Section 2.24(b).

“New Lender Supplement” has the meaning set forth in Section 2.24(b).

“Non-Guarantor Debt Limit” means an amount equal to the greater of $75,000,000
and 5% of Consolidated Net Tangible Assets.

“Non-Investment Grade Eligible Accounts” means Eligible Accounts that are not
Investment Grade Eligible Accounts.

“Non-U.S. Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Not Otherwise Applied” means in respect of any amount, such amount has not
previously been (and is not currently being) applied to any other use or
transaction.

“Notes” means the collective reference to any promissory note evidencing Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means collectively, (a) the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and
Reimbursement Obligations, all other obligations and liabilities of the Borrower
to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower

36

--------------------------------------------------------------------------------

 

pursuant hereto including with respect to Letters of Credit) or otherwise, (b)
all Banking Services Obligations and (c) all Secured Swap Obligations.

“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 10.6(c).

“Participant Register” has the meaning set forth in Section 10.6(c).

“Patriot Act” has the meaning set forth in Section 10.17.

“Payment Conditions” means (a) no Event of Default has occurred and is
continuing and (b) at all times during the Pro Forma Period (i) after giving
effect to the proposed event as if it occurred on the first day of the Pro Forma
Period, a daily average pro forma Availability greater than 20% of the Total
Commitments, or (ii) after giving effect to the proposed event on a Pro Forma
Basis as if it occurred on the first day of the Pro Forma Period, (A) a daily
average pro forma Availability during the Pro Forma Period greater than 15% of
the Total Commitments and (B) a Consolidated Fixed Charge Coverage Ratio for the
most recently ended Reference Period greater than 1.10:1.0.

“PBGC” means the Pension Benefit Guaranty Corporation established under Section
4002 of ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) that is subject to Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA (i) which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
any Group Member or any ERISA Affiliate or (ii) with respect to which any Group
Member or any ERISA Affiliate has any actual or contingent liability.

37

--------------------------------------------------------------------------------

 

“Permitted A/R Finance Transaction” means the bona fide sale for cash by the
Borrower or its Subsidiaries to an unaffiliated third party on an arm’s length
and non-recourse basis (except for customary representations, warranties,
commercial disputes and other standard recourse or repurchase obligations in
customary transactions of this type) of Receivables Related Assets pursuant to
(i) the Supplier Agreement, (ii) the Purchase Agreement and (iii) such other
agreements which meet the foregoing criteria in an aggregate amount not to
exceed $30,000,000 in face value per fiscal quarter.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of all or a majority of the Capital Stock of, or
all or substantially all of the property of, any Person, or of any business or
division of any Person; provided that with respect to each purchase or other
acquisition (i) after giving effect thereto, the Borrower and its Restricted
Subsidiaries are in compliance with Section 7.15, (ii) immediately before and
immediately after giving effect on a pro forma basis to any such purchase or
other acquisition, no Event of Default shall have occurred and be continuing and
(iii) any such newly created or acquired Subsidiary shall, to the extent
required by Section 6.10, comply with the requirements of Section 6.10.

“Permitted Amendment” means an amendment to this Agreement and/or the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.25, providing for an extension of the commitments and scheduled
maturity date applicable to the Loans of the Accepting Lenders of a relevant
Facility and, in connection therewith, which may also provide for (a)(i) a
change in the Applicable Margin with respect to the Loans of the Accepting
Lenders subject to such Permitted Amendment and/or (ii) a change in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting Lenders
in respect of such Loans, (b) such amendments to this Agreement and the other
Loan Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new Facility of Loans and/or commitments resulting
therefrom and (c) additional amendments to the terms of this Agreement and/or
the other Loan Documents applicable to the applicable Loans of the Accepting
Lenders that are less favorable to such Accepting Lenders than the terms of this
Agreement and/or the other Loan Documents, as applicable, prior to giving effect
to such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent.

“Permitted Amount” means, as of any date, (a)(i) $60,000,000 so long as the
Payment Conditions are met as of such date and (ii) $5,000,000 if the Payment
Conditions are not met as of such date, in either case, less (b) the sum of,
without duplication, (i) the aggregate outstanding amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties subject to Guarantee
Obligations of Loan Parties under Section 7.7(c) as of such date, (ii) the
aggregate outstanding amount of loans or advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties under Section 7.7(e) as of
such date (iii) the aggregate amount of Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties outstanding under Section
7.7(g) as of such date, and (iv) the aggregate amount of (A) Investments in
Joint Ventures and Unrestricted Subsidiaries and (B) Permitted Acquisitions of
Persons that do not, upon acquisition thereof, become Subsidiary Guarantors, and
property that is not, upon acquisition thereof, owned by Loan Parties
outstanding under Section 7.7(u)

38

--------------------------------------------------------------------------------

 

“Permitted Discretion” means in respect of the adjustment of eligibility
criteria and (without duplication) reserves with respect to the Borrowing Base
collateral, a determination made in good faith and in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment
following (to the extent practicable) reasonable prior notice to, and
consultation with, the Borrower and in accordance with customary business
practices for asset-based transactions.

“Permitted Encumbrances” means Liens permitted pursuant to Section 7.3(a), (b),
(c), (d), (e) or (n); provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness (other than with respect to Section
7.3(n)).

“Permitted Liens” means Liens permitted pursuant to Section 7.3.

“Permitted Supply Chain Financing” means transactions related to accounts
payable of the Loan Parties with respect to their supply chain (a)(i) in the
ordinary course of business of the Loan Parties or (ii) consistent with past
practices of the Loan Parties on the Closing Date and (b) that do not constitute
or would not have constituted Indebtedness as of the Closing Date.

“Permitted Refinancing Indebtedness” means with respect to any Indebtedness of
any Person (the “Original Indebtedness”), any modification, refinancing,
refunding, replacement, renewal or extension of such Indebtedness, in whole or
in part; provided, that (i) no Person that is not an obligor with respect to the
Original Indebtedness shall be an obligor with respect to such Permitted
Refinancing Indebtedness, (ii) the final maturity of such Indebtedness is no
sooner and weighted average life to maturity of such Indebtedness is no shorter
than such Original Indebtedness, (iii) in the case of any modification,
refinancing, refunding, replacement, renewal or extension of Indebtedness
incurred pursuant Section 7.2(b), the other material terms and conditions of
such Indebtedness after giving effect to such modification, refinancing,
refunding, replacement, renewal or extension, taken as a whole (other than
interest rates, rate floors, fees and optional prepayment or redemption terms),
either (x) reflect market terms at the time of issuance thereof, as reasonably
determined by the Borrower in good faith, or (y) shall, taken as a whole, not be
more favorable to the lenders providing such Indebtedness than the terms and
conditions applicable to the Original Indebtedness, (iv) (x) in the case of any
Original Indebtedness consisting of a revolving credit facility, the committed
amount in respect of the Permitted Refinancing Indebtedness does not exceed the
committed amount in respect of the Original Indebtedness and (y) otherwise, the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Original
Indebtedness, except in each case by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees and expenses incurred in connection with such
modification, refinancing, refunding, replacement, renewal or extension, (v) for
the avoidance of doubt, the Original Indebtedness is paid down (or, with respect
to revolving credit facilities, commitments in respect thereof are reduced
(together with, if applicable, payments of principal)) on a dollar-for-dollar
basis by such Permitted Refinancing Indebtedness (other than by the Additional
Permitted Amount), (vi) if the Original Indebtedness shall have been
subordinated to the Obligations, such Permitted Refinancing Indebtedness shall
also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders and (vii) such Permitted Refinancing
Indebtedness shall not be secured by any Lien on any asset

39

--------------------------------------------------------------------------------

 

other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Obligations, by any
Lien that shall not have been contractually subordinated to at least the same
extent.

“Permitted Unsecured Indebtedness” means Indebtedness of the Borrower or any of
its Subsidiaries (a) that is not (and any Guarantees thereof by any Group Member
are not) secured by any collateral (including the Collateral), (b) that does not
mature earlier than the date that is 91 days after the Latest Maturity Date then
in effect at the time of incurrence thereof and has a weighted average life to
maturity no shorter than the Facility of Term Loans with the Latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (c) that does not
provide for any amortization, mandatory prepayment, redemption or repurchase
(other than upon a change of control, fundamental change, customary asset sale
or event of loss mandatory offers to purchase and customary acceleration rights
after an event of default and, for the avoidance of doubt, rights to convert or
exchange into Capital Stock of the Borrower in the case of convertible or
exchangeable Indebtedness) prior to the date that is 91 days after the Latest
Maturity Date then in effect at the time of incurrence thereof, (d) that
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
(it being understood and agreed that such Indebtedness shall not include any
financial maintenance covenants other than any such financial maintenance
covenant applicable only to periods after the Latest Maturity Date then in
effect at the time of incurrence thereof); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness or the modification,
refinancing, refunding, renewal or extension thereof (or such shorter period of
time as may reasonably be agreed by the Administrative Agent), together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be
conclusive, and (e) that is not guaranteed by any Person other than on an
unsecured basis by Group Members.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA..

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical

40

--------------------------------------------------------------------------------

 

Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” means with respect to the calculation of any test or covenant
hereunder, such test or covenant being calculated after giving effect to (a) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (b) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, (c) any
Permitted Acquisition, (d) any Material Disposition, and (e) any assumption,
incurrence, repayment or other Disposition of Indebtedness (all of the
foregoing, “Applicable Transactions”) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
designated, acquired or sold (to the extent available) and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, which
shall be reformulated as if all Applicable Transactions during the Applicable
Reference Period, or subsequent to the Applicable Reference Period and on or
prior to the date of such calculation, had been consummated at the beginning of
such period (and shall include, with respect to any Permitted Acquisition or
Material Disposition, any adjustments calculated in accordance with (and subject
to the requirements and limitations of) clause (i) of the definition of
“Consolidated EBITDA”); provided that with respect to any assumption,
incurrence, repayment or other Disposition of Indebtedness (i) if such
Indebtedness has a floating rate of interest, the interest expense on such
Indebtedness will be calculated as if the rate in effect on the date of
calculation had been the applicable rate for the entire period (taking into
account any Swap Obligations applicable to such Indebtedness if such Swap
Obligation has a remaining term as at the date of calculation in excess of 12
months), (ii) interest on Capital Lease Obligations shall be deemed to accrue at
an interest rate reasonably determined by a Responsible Officer to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP,
(iii) interest on any Indebtedness under a revolving credit facility shall be
based upon the average daily balance of such Indebtedness during the applicable
period and (iv) interest on Indebtedness that may be optionally determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate as the
Borrower may designate. For the avoidance of doubt, in calculating Fixed
Charges, (x) the Fixed Charges attributable to any Indebtedness assumed or
incurred in connection with a Permitted Acquisition consummated during the
Applicable Reference Period or subsequent to the Applicable Reference Period and
on or prior to the date of such calculation shall be included and (y) the Fixed
Charges attributable to any Indebtedness repaid or otherwise Disposed of
pursuant to a Material Disposition consummated during the Applicable Reference
Period or subsequent to the Applicable Reference Period and on or prior to the
date of such calculation shall be excluded.

“Pro Forma Period” means with respect to any Restricted Payment, Investment or
prepayment of Indebtedness (any of the foregoing, a “Specified Event”), the
period (a) commencing 30 days prior to the date such Specified Event is proposed
by the Borrower to occur and (b) ending on the date such Specified Event is
proposed by the Borrower to occur.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975(c) of the Code.

41

--------------------------------------------------------------------------------

 

“Protective Advance Exposure” means at any time, the sum of the aggregate amount
of all outstanding Protective Advances at such time.  The Protective Advance
Exposure of any Revolving Lender at any time shall be its Revolving Percentage
of the total Protective Advance Exposure at such time.

“Protective Advances” has the meaning set forth in Section 2.3.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

“Purchase Agreement” means that certain Account Purchase Agreement dated as of
June 28, 2018, between the Borrower and Wells Fargo Bank, National Association,
as the same is in effect with respect to the “Maximum Amount” (as defined
therein) on the Closing Date.

“Purchasing Borrower Party” means any of the Borrower or any Restricted
Subsidiary.

“Quarterly Borrowing Base Period” means each period beginning on any day the
Administrative Agent receives written notice that the Borrower is electing a
Quarterly Borrowing Base Period so long as during the prior 90 consecutive
calendar days (a) no Revolving Loans have been outstanding and (b) the aggregate
L/C Obligations has been less than $10,000,000 and ending on the next day on
which any Revolving Loan is made or any Letter of Credit is issued by the
Issuing Lender.

“QFC” means a “qualified financial contract” has the meaning set forth in, and
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 10.20.

“Qualified Capital Stock” means Capital Stock of the Borrower other than
Disqualified Capital Stock.

“Receivables Related Assets” means (a) accounts receivable (including all rights
to payment created by or arising from the sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance), (b) any interest in such
accounts receivable and all collateral securing such accounts receivable, all
contracts and contract rights, purchase orders, security interests, financing
statements or other documentation in respect of such accounts receivable, any
guarantees, indemnities, warranties or other obligations in respect of such
accounts receivable, any other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
receivable purchase arrangements involving receivables similar to such accounts
receivable and any collections or proceeds of any of the foregoing, and (c) any
bank account or lock box maintained primarily for the purpose of receiving
collections of accounts receivables subject to a Permitted A/R Finance
Transaction.

42

--------------------------------------------------------------------------------

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member (other than assets that constitute Term Loan Priority
Collateral).

“Reference Period” means each period of four consecutive fiscal quarters of the
Borrower.

“Register” has the meaning set forth in Section 10.6(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Indebtedness” means with respect to the 2023 Notes, any Indebtedness
that refinances the 2023 Notes in whole or in part.

“Related Parties” with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

“Rent Reserve” means with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located, a reserve equal to three months’ rent at
such store, warehouse distribution center, regional distribution center or
depot.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the Closing Date (no matter how such notice requirement may be
changed in the future).

43

--------------------------------------------------------------------------------

 

“Reported Banking Services Obligations” means Banking Services Obligations of
any Group Member owing to one or more Lenders or their respective Affiliates;
provided that, as of any date of determination, such obligations shall
constitute Reported Banking Services Obligations solely to the extent that the
Lender party thereto or its Affiliate (other than JPMCB) shall have reported the
amount of such outstanding obligations to the Administrative Agent as of the
last day of the previous fiscal quarter on or prior to the date that is 15 days
following the end of such fiscal quarter (or (x) prior to the date that is 15
days following the end of the first fiscal quarter following the Closing Date,
within 15 days of the Closing Date such Lender or Affiliate shall have reported
the amount of such outstanding obligations as of the Closing Date, and (y)
within 10 days of any request therefor by the Administrative Agent, such Lender
or Affiliate shall have reported the amount of such outstanding obligations as
of any other date reasonably requested by the Administrative Agent).

“Reported Secured Swap Obligations” means Secured Swap Obligations of any Group
Member owing to one or more Lenders or their respective Affiliates; provided
that, as of any date of determination, such obligations shall constitute
Reported Secured Swap Obligations solely to the extent that as of any date of
determination, such Lender party thereto or its Affiliate (other than JPMCB)
shall have reported the amount of such outstanding Swap Obligations to the
Administrative Agent as of the last day of the previous fiscal quarter on or
prior to the date that is 15 days following the end of such fiscal quarter (or
(x) prior to the date that is 15 days following the end of the first fiscal
quarter following the Closing Date, within 30 days of the Closing Date such
Lender or Affiliate shall have reported the amount of such outstanding
obligations as of the Closing Date and (y) within 10 days of any request
therefor by the Administrative Agent, such Lender or Affiliate shall have
reported the amount of such outstanding Swap Obligations as of any other date
reasonably requested by the Administrative Agent).

“Required Lenders” means Lenders having more than 50% of the Total Commitments
then in effect or, if the Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding; provided that, the Required Lenders must
include (a) at any time there are two (2) or fewer un-affiliated Lenders, all of
the Lenders and (b) at any time there are more than two (2) un-affiliated
Lenders, two (2) or more un-affiliated Lenders.

“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion (following (to the extent practicable)
reasonable prior notice to, and consultation with, the Borrower), to maintain
(including, without limitation, an availability reserve, reserves for accrued
and unpaid interest on the Obligations, Banking Services Reserves, reserves for
loggers’ liens, reserves for variance between perpetual inventory report and the
general ledger of the Loan Parties, volatility reserves, Rent Reserves, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for changes
in eligibility criteria, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of

44

--------------------------------------------------------------------------------

 

any Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party. Any changes to
reserves shall be effective four Business Days after delivery of notice thereof
to the Borrower and the Lenders; provided that if consultation with the Borrower
and/or notice to the Borrower and the Lenders is not practicable or if failure
to implement any such change within a shorter time period would, in the good
faith judgment of the Administrative Agent, reasonably be expected to result in
a Material Adverse Effect or materially and adversely affect the Collateral or
the rights of the Lenders under the Loan Documents, such change may be
implemented within a shorter time as determined by the Administrative Agent in
its Permitted Discretion; provided, further, that such changes will become
effective immediately prior to any Borrowing that occurs during such four
Business Day period.

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Debt Payment” has the meaning set forth in Section 7.8(a).

“Restricted Payments” has the meaning set forth in Section 7.6.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Period” means (a) the period from and including the
Closing Date to the Revolving Termination Date or (b) with respect to any Lender
that has elected to make revolving credit loans available to the Borrower until
an Elected Termination Date pursuant to Section 2.24(e), the period from and
including the Closing Date to the Revolving Termination Date.

“Revolving Extensions of Credit” means as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the Protective Advances then outstanding.

“Revolving Lender” means each Lender that has a Commitment or that holds
Revolving Loans.

“Revolving Loans” has the meaning set forth in Section 2.1(a).

“Revolving Percentage” means as to any Revolving Lender at any time, the
percentage which such Lender’s Commitment then constitutes of the Total
Commitments or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Revolving Loans then outstanding, provided, that, in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to

45

--------------------------------------------------------------------------------

 

ensure that the other outstanding Revolving Extensions of Credit shall be held
by the Revolving Lenders on a comparable basis.  Notwithstanding the foregoing,
in the case of Section 2.23 when a Defaulting Lender shall exist, Revolving
Percentages shall be determined without regard to any Defaulting Lender’s
Commitment.

“Revolving Termination Date” means the earlier of (a) the Scheduled Maturity
Date and (b) the date that is 91 days prior to the final scheduled maturity of
the 2023 Notes unless as of such 91st day (i)(A) there is no more than $50
million outstanding principal amount of 2023 Notes (or any Related Indebtedness)
with a maturity that is earlier than 91 days after the Scheduled Termination
Date and (B) the Borrower has deposited funds equal, at all times thereafter, to
the then outstanding principal amount of 2023 Notes (or any Related
Indebtedness) into the Designated Redemption Account or (ii) the Borrower has
received a binding commitment to refinance all of the outstanding 2023 Notes on
or prior to the maturity date of the 2023 Notes (subject only to reasonable and
customary conditions acceptable to the ABL Administrative Agent) and such
refinancing Indebtedness is permitted by this Agreement and matures no earlier
than 91 days after the Scheduled Maturity Date.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria)..

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Scheduled Borrowing Base Delivery Date” means any date on which the Borrower is
obligated to deliver a Borrowing Base Certificate pursuant to Section 6.2(g).

“Scheduled Maturity Date” means July 26, 2024.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

46

--------------------------------------------------------------------------------

 

“Secured Parties” has the meaning set forth in the Guarantee and Collateral
Agreement.

“Secured Swap Obligations” means Swap Obligations of any Loan Party owing to one
or more Lenders or their respective Affiliates; provided that at or prior to the
time that any transaction relating to such Swap Obligation is executed (or, if
later, the Closing Date) the Borrower (other than for transactions with JPMCB
and its Affiliates) and the Lender party thereto or its Affiliate (other than
JPMCB) shall have delivered written notice to the Administrative Agent that such
a transaction has been entered into and that it constitutes a Secured Swap
Obligation entitled to the benefits of the Security Documents.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, any Deposit Account Control Agreements and all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the obligations and liabilities of
any Loan Party under any Loan Document.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the fair value of the assets of such Person, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of such Person will
be greater than the amount that will be required to pay the probable liabilities
on its debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Person
will be able to pay its debts and liabilities, subordinated, continent or
otherwise, as such debts and liabilities become absolute and matured and (d)
such Person will not have an unreasonably small capital with which to conduct
the business in which it is engaged as such business is conducted as of such
date of determination and proposed to be conducted following such date. The
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Event of Default” means the an Event of Default under clauses (a)  or
(f) of Section 8.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentage shall include those imposed pursuant to Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subsequent Transaction” has the meaning set forth in the definition of “Pro
Forma Basis”.

47

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means any Indebtedness of any Group Member that is
expressly subordinated in right of payment to the Obligations; provided that,
for the avoidance of doubt, Indebtedness under the Term Loan Credit Agreement
shall not be considered Subordinated Indebtedness.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means (i) each Restricted Subsidiary of the Borrower that
is a Domestic Subsidiary (other than any Excluded Subsidiary) and (ii) each
other Restricted Subsidiary that is an obligor under or guarantor in respect of
the Term Loans or any Permitted Refinancing in respect thereof.

“Supermajority Lenders” means Lenders having more than 66 2/3% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Revolving Extensions of Credit then outstanding; provided that, the
Supermajority Lenders must include (a) at any time there are two (2) or fewer
un-affiliated Lenders, all of the Lenders and (b) at any time there are more
than two (2) un-affiliated Lenders, two or more un-affiliated Lenders.

“Supplier Agreement” means that certain Supplier Agreement dated as of June 11,
2019 between the Borrower and Citibank, N.A and any branch, subsidiary, or
affiliate of Citibank acting as a purchaser thereunder, solely with respect to
the Buyer identified on the pricing schedule thereto on the Closing Date.

“Supported QFC” has the meaning set forth in Section 10.20.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation” means with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and

48

--------------------------------------------------------------------------------

 

substitutions therefor), under (a) any and all Swap Agreements, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Administrative Agent” means JPMCB, as administrative agent under the
Term Loan Documents, and its successors and assigns.

“Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated as of
the Closing Date, among the Borrower, the lenders and agents party thereto and
the Term Loan Administrative Agent.

“Term Loan Documents” means collectively (a) the Term Loan Credit Agreement, (b)
the Term Loan Security Documents, (c) the Intercreditor Agreement, (d) any
promissory note evidencing loans under the Term Loan Credit Agreement and (e)
any amendment, waiver, supplement or other modification to any of the documents
described in clauses (a) through (d).

“Term Loan Incremental Equivalent Debt” means any Indebtedness incurred by a
Loan Party in the form of one or more series of secured or unsecured bonds,
debentures, notes or similar instruments or term loans; provided that (a) if
such Indebtedness is secured, (i) the liens securing such Indebtedness shall be
junior, with respect to the ABL Priority Collateral, to the Liens on the
Collateral securing the Obligations and (ii) a representative, trustee,
collateral agent, security agent or similar Person acting on behalf of the
holders of such Indebtedness shall have become party to an intercreditor
agreement reasonably satisfactory to the Administrative Agent, (b) such
Indebtedness does not mature earlier than the date that is 91 days after the
Latest Maturity Date then in effect at the time of incurrence thereof and has a
weighted average life to maturity no shorter than the Facility of Term Loans
with the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (c) such Indebtedness contains covenants, events of default and
other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions (it being understood and agreed that such
Indebtedness shall include financial maintenance covenants only to the extent
any such financial maintenance covenant is (i) applicable only to periods after
the Latest Maturity Date then in effect at the time of incurrence thereof or
(ii) included in or added to the Loan Documents for the benefit of the Lenders)
and, when taken as a whole (other than interest rates, rate floors, fees and
optional prepayment or redemption terms), are not more favorable to the lenders
or investors providing such Term Loan Incremental Equivalent Debt, as the case
may be, than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date then in effect at the time of incurrence
thereof); provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such

49

--------------------------------------------------------------------------------

 

resulting Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be
conclusive, (d) such Indebtedness does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, fundamental change, customary asset sale or event of loss mandatory
offers to purchase and customary acceleration rights after an event of default
and, for the avoidance of doubt, rights to convert or exchange into Capital
Stock of the Borrower in the case of convertible or exchangeable Indebtedness)
prior to the date that is 91 days after the Latest Maturity Date then in effect
at the time of incurrence thereof and (e) such Indebtedness is not guaranteed by
any Person other than Loan Parties.

“Term Loan Security Documents” means the collective reference to the Guarantee
and Collateral Agreement (as defined in the Term Loan Credit Agreement), the
Mortgages (as defined in the Term Loan Credit Agreement) and all other security
documents delivered to the Term Loan Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Term Loan Document.

“Term Loan Obligations Payment Date” has the meaning set forth in the
Intercreditor Agreement.

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Representative” has the meaning set forth in the Intercreditor
Agreement.

“Term Loans” means loans outstanding under the Term Loan Credit Agreement.

“Total Commitments” means at any time, the aggregate amount of the Commitments
then in effect.

“Total Revolving Extensions of Credit” means at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.

“Transactions” means collectively, (a) the execution, delivery and performance
by the Borrower and the other Loan Parties of this Agreement, the borrowing of
Loans hereunder and the use of proceeds thereof, (b) the execution, delivery and
performance by the Borrower and the other Loan Parties of the Term Loan Credit
Agreement, the borrowing of Term Loans thereunder and the use of proceeds
thereof, and (c) the Existing Indebtedness Refinancing.

“Transferee” means any Assignee or Participant.

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“United States” means the United States of America.

50

--------------------------------------------------------------------------------

 

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by any
Group Member and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the
Security Documents or the Term Loan Security Documents and Liens of the type
referred to in Section 7.3(u) or Section 7.3(z)).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower pursuant to Section
6.11 subsequent to the Closing Date and (b) any Subsidiary of an Unrestricted
Subsidiary.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning set forth in Section 10.20.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.19(f)(ii)(B)(3).

“Voluntary Prepayment Amount” “means as of any date, an amount equal to (a) the
sum of (i) the aggregate principal amount of all optional prepayments of Term
Loans made after the Closing Date and prior to such date (excluding prepayments
made with the proceeds of long-term Indebtedness) less (b) the aggregate
principal amount of Indebtedness established to Section 7.2(b) or Section 7.2(t)
prior to such date in reliance on the Voluntary Prepayment Amount.

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a “Eurodollar Loan”).  Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

1.3Other Definitional Provisions

.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided

51

--------------------------------------------------------------------------------

 

that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (x) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (y) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) the concept of “letters of credit”
shall be construed to include banker’s acceptances.  

(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)Unless otherwise defined herein or the context otherwise requires, terms for
which meanings are provided in the UCC are used in this Agreement, including its
preamble and recitals, with such meanings.

1.4Interest Rate; LIBOR Notification

.  The interest rate on Eurodollar Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate.  The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or

52

--------------------------------------------------------------------------------

 

in certain other circumstances as set forth in Section 2.16(b) of this
Agreement, such Section 2.16(b) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the
Borrower, pursuant to Section 2.16, in advance of any change to the reference
rate upon which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.16(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

1.5Letter of Credit Amounts

(a).  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the amount of such Letter of Credit available to be
drawn at such time; provided that with respect to any Letter of Credit that, by
its terms provides for one or more automatic increases in the available amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum amount is available to be drawn at such time. For
clarity, the calculation of the amount of such Letter of Credit shall take into
account any reduction on account of (a) any permanent reduction of such Letter
of Credit or (b) any amount that is drawn, reimbursed and no longer available
under such Letter of Credit.

1.6Limited Condition Transactions

.  Notwithstanding anything in this Agreement or any Loan Document to the
contrary when (i) calculating any applicable ratio or financial test or
determining whether any Default or Event of Default has occurred, is continuing
or would result from any action, in each case, pursuant to Section 7.2, Section
7.3, Section 7.5, Section 7.6 or Section 7.7 in connection with the incurrence
of Indebtedness, the creation of Liens, the making of any Disposition, the
making of an Investment, the making of a Restricted Payment, the designation of
a Subsidiary as restricted or unrestricted or the repayment of Indebtedness
(each, a “Specified Transaction”) or (ii) determining the accuracy of any
representation or warranty, in each case of clauses (i) and (ii) in connection
with a Limited Condition Transaction, the date of determination of such ratio or
financial test, the accuracy of such representation or warranty (but taking into
account any earlier date specified therein) or whether any Default or Event of
Default has occurred, is continuing or would result therefrom shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCT Election”), be deemed
to be the date the definitive agreements for such Limited Condition Transaction
are entered into (the “LCT Test Date”).  If on a Pro Forma Basis after giving
effect to such Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) such ratios, financial tests, representations
and warranties and absence of defaults are calculated as if such Limited
Condition Transaction or other transactions had occurred at the beginning of the
most recent Reference Period ending prior to the LCT Test Date for which
financial statements are available, the Borrower could have taken such action on
the relevant LCT Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with.  For the
avoidance of doubt, (i) if any of such ratios, financial tests, representations
and warranties or absence of defaults are exceeded or breached as a result of
fluctuations in such

53

--------------------------------------------------------------------------------

 

ratio (including due to fluctuations in Consolidated EBITDA), a change in facts
and circumstances or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios, representations and
warranties and absence of defaults will not be deemed to have been exceeded,
breached, or otherwise failed as a result of such fluctuations or changed
circumstances solely for purposes of determining whether the Limited Condition
Transaction and any related transactions is permitted hereunder and (ii) such
ratios and compliance with such conditions shall not be tested at the time of
consummation of such Limited Condition Transaction or related Specified
Transactions.  If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any subsequent acquisition or
Investment that the Borrower or a Restricted Subsidiary is contractually
committed to consummate on or following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis both (i) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated .

1.7Divisions

.  For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Capital Stock at such time.

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

2.1Commitments

.  (a)  Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which would not result in
either (i) the Revolving Loans of such Lender when added to the sum of (x) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, (y)
[reserved] and (z) such Lender’s Protective Advance Exposure then outstanding,
exceeding the amount of such Lender’s Commitment or (ii) the Total Revolving
Extensions of Credit exceeding the Line Cap, subject to the authority of the
Administrative Agent, in its sole discretion, to make Protective Advances
pursuant to the terms of Section 2.3.  During the Revolving Commitment Period
the Borrower may use the Commitments by borrowing, prepaying the Revolving Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12.

(b)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

54

--------------------------------------------------------------------------------

 

2.2Procedure for Revolving Loan Borrowing

.  The Borrower may borrow under the Commitments during the Revolving Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent a Borrowing Request substantially in the form of Exhibit A
attached hereto (which notice must be received by the Administrative Agent prior
to (a) 12:00 Noon, New York City time three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) 12:00 Noon, New York
City time, the date of the requested Borrowing Date, in the case of ABR Loans)
(provided that any such notice of a borrowing of Revolving Loans that are ABR
Loans to finance payments required by Section 3.5 must be given not later than
12:00 Noon, New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date (which may be the same day as the day of the Borrowing
Request in the case of ABR Loans) and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor.  Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof.  Each Revolving Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 2:00 P.M.,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.

2.3Protective Advances

.  (a)  Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s Permitted Discretion (but shall have absolutely no
obligation to), to make Loans to the Borrower, on behalf of all Lenders, which
the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 10.5) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, as of the date of the making of any Protective Advance, the aggregate
amount of outstanding Protective Advances shall not exceed 10% of the
Commitments outstanding as of such date; provided further that the Total
Revolving Extensions of Credit outstanding any time shall not exceed the Total
Commitments.  Protective Advances may be made even if the conditions precedent
set forth in Section 5.2 have not been satisfied.  The Protective Advances shall
be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
shall be ABR Loans.  The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time (a) the amount equal to (i)
the Line Cap minus (ii) the Total Revolving Extensions of Credit then
outstanding

55

--------------------------------------------------------------------------------

 

(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Revolving Percentage of all outstanding Revolving Loans) exceeds
the amount of any Protective Advance and (b) the conditions precedent set forth
in Section 5.2 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance.  At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.3(b).

(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Revolving Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender such Lender’s Revolving Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Protective Advances then due).

2.4[Reserved]

.  

2.5[Reserved]

.  

2.6[Reserved]

.  

2.7Repayment of Revolving Loans

.  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of and ratable benefit of each Lender the aggregate
outstanding principal amount of the Revolving Loans on the Revolving Termination
Date”.

2.8Fees, etc.

  (a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, equal to the
Commitment Fee Rate multiplied by the average daily amount of unused Total
Commitments during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the Closing Date.

(b)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9Termination or Reduction of Commitments

.  The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving

56

--------------------------------------------------------------------------------

 

Extensions of Credit would exceed the Line Cap.  Any such reduction shall be in
an amount equal to $3,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.

2.10Optional Prepayments

.  The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 Noon, New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.20.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. The application of
any prepayment pursuant to this Section 2.10 shall be made first, to ABR Loans
and second, to Eurodollar Loans.

2.11Prepayment of Loans

.  (a)  In the event and on such occasion that (i) the Total Revolving
Extensions of Credit exceed the Total Commitments or (ii) the Total Revolving
Extensions of Credit (excluding for such purposes Protective Advances) exceed
the Borrowing Base, the Borrower shall promptly (and in any event within two
Business Days) prepay (or in the case of L/C Exposure, cash collateralize) the
Revolving Loans, L/C Exposure and/or (in the case of clause (i) above) the
Protective Advances in an aggregate amount equal to such excess (it being
understood that the Borrower shall prepay Revolving Loans and/or Protective
Advances prior to cash collateralization of L/C Exposure).

(b)In the event and on each occasion that any Net Cash Proceeds are received by
or on behalf of the Borrower or any Loan Party in respect of any Disposition
(other than a Disposition pursuant to Section 7.5(b)) of assets included in the
Borrowing Base, the Borrower shall, immediately after such Net Cash Proceeds are
received by the Borrower or any Loan Party, prepay the Revolving Loans and cash
collateralize the L/C Obligations as set forth in Section 2.11(c) below in an
aggregate amount equal to 100% of such Net Cash Proceeds, provided that, for so
long as Full Cash Dominion is not in effect, the Borrower shall have 90 days
after receipt of such Net Cash Proceeds to apply the Net Cash Proceeds from such
event (or a portion thereof) to acquire (or replace or rebuild) real property,
equipment or other tangible assets (including inventory) to be used in the
business of the Loan Parties and no prepayment shall be required pursuant to
this paragraph in respect of the portion of such Net Cash Proceeds so applied;
provided further that (i) to the extent of any such Net Cash Proceeds therefrom
that have not been so applied by the end of such 90‑day period, a prepayment
shall be required at such time in an amount equal to such Net Cash Proceeds that
have not been so applied (ii) to the extent Full Cash Dominion is in effect at
any time during such 90-day period, a prepayment shall immediately be required
at such time in amount equal to such Net Cash Proceeds that have not been so
applied.

57

--------------------------------------------------------------------------------

 

(c)The application of any prepayment pursuant to this Section 2.11 shall be
applied first, to ABR Loans, second, to Eurodollar Loans and third, to cash
collateralize L/C Obligations.

(d)On each Business Day during any Full Cash Dominion Period, the Administrative
Agent shall apply, subject to Section 2.17(b), all funds credited to any
applicable Collection Account as of 10:00 A.M., New York City time, on such
Business Day (whether or not immediately available) and first to prepay any
Protective Advances that may be outstanding, second to prepay other Revolving
Loans (without a corresponding reduction in Commitments).  

2.12Conversion and Continuation Options

.  (a)  The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election substantially in the form of Exhibit B attached hereto (an “Interest
Election Request”) no later than 12:00 Noon, New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which Interest Election
Request shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such Interest Election Request the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice by submitting an Interest Election Request to the Administrative Agent,
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations or (ii) if a Specified Event of Default is in
existence, and provided, further, that if the Borrower shall fail to give any
required Interest Election Request as described above in this paragraph or if
such continuation is not permitted pursuant to the preceding proviso such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period.  Upon receipt of any such Interest Election Request
the Administrative Agent shall promptly notify each relevant Lender thereof.

2.13Limitations on Eurodollar Borrowings

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Borrowing shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no more
than 10 Eurodollar Borrowings shall be outstanding at any one time.

58

--------------------------------------------------------------------------------

 

2.14Interest Rates and Payment Dates

.  Subject to Section 2.16, (a)  Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Adjusted LIBO Rate determined for such day plus the Applicable
Margin.

(b)Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(c)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) upon the election of the Required Lenders, such
overdue amount shall bear interest at a rate per annum equal to (x) in the case
of the Loans, the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section 2.14 plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to Revolving Loans that are ABR
Loans plus 2%, and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) upon election of the Required Lenders, such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Revolving Loans that are ABR Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.14 shall be
payable from time to time on demand.

2.15Computation of Interest and Fees

.  (a)  Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed (including the
first day, but excluding the last day; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on such
Loan).  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of an Adjusted LIBO
Rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16Alternate Rate of Interest

.  (a)  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including

59

--------------------------------------------------------------------------------

 

because the LIBO Screen Rate is not available or published on a current basis),
for a Loan for such Interest Period, or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period, then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders by telephone, telecopy or
electronic mail as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate and Adjusted LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.16(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the

60

--------------------------------------------------------------------------------

 

conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

2.17Pro Rata Treatment and Payments

.  (a)  Each borrowing by the Borrower from the Revolving Lenders hereunder,
each payment by the Borrower on account of any commitment fee and any reduction
of the Commitments of the Lenders shall be made pro rata according to the
Revolving Percentages of the Lenders, in each case unless otherwise provided in
this Agreement.

(b)Any proceeds of Collateral of any Loan Party received by the Administrative
Agent (i) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct or (ii) at any
other time, not constituting (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11(a)) or (C) amounts to be applied from the
Collection Account (which shall be applied in accordance with Section 2.11(d)),
shall be applied, subject to the Intercreditor Agreement, ratably first, to pay
any fees, indemnities, or expense reimbursements then owing to the
Administrative Agent and any Issuing Lender from, or guaranteed by, such Loan
Party under the Loan Documents (other than in connection with Banking Services
Obligations or Swap Obligations), second, to pay any fees or expense
reimbursements then owing to the Lenders from, or guaranteed by, such Loan Party
under the Loan Documents (other than in connection with Banking Services or Swap
Obligations), third, to pay interest due in respect of the Protective Advances
owing by or guaranteed by such Loan Party, fourth, to pay the principal of the
Protective Advances owing by or guaranteed by such Loan Party, fifth, to pay
interest then due and payable on the Loans (other than the Protective Advances)
and unreimbursed L/C Disbursements, in each case owing or guaranteed by such
Loan Party, ratably, sixth, to prepay principal on the Loans (other than the
Protective Advances) and unreimbursed L/C Disbursements owing or guaranteed by
such Loan Party, to the payment of any amounts owing with respect to Reported
Banking Services Obligations and Reported Secured Swap Obligations owing or
guaranteed by such Loan Party and to pay an amount to the Administrative Agent
equal to 103% of the aggregate undrawn face amount of all outstanding Letters of
Credit issued on behalf of, or guaranteed by, such Loan Party, to be held as
cash collateral for such Obligations, ratably, seventh, [Reserved], eighth, to
the payment of any amounts owing with respect to Banking Services Obligations
(other than Reported Banking Services Obligations) and Secured Swap Obligations
(other than Reported Secured Swap Obligations) owing or guaranteed by such Loan
Party, ratably, ninth, to the payment of any other Obligations owing to the
Administrative Agent or any Lender by, or guaranteed by, such Loan Party,
ratably, and tenth, any balance remaining after the Obligations shall have been
paid in full and no Letters of Credit shall be outstanding (other than Letters
of Credit which have been cash collateralized in accordance with the foregoing)
shall be paid over to the applicable Loan Party at its account designated for
such purpose by written notice by such Loan Party to the Administrative Agent or
to whomsoever else may be lawfully entitled to receive the same.  The
application of any payment pursuant to this Section 2.17(b) shall be made first,
to ABR Loans and second, to Eurodollar Loans.  Each of the Administrative Agent
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations to maximize realization of the Collateral (it being understood that,
notwithstanding the foregoing, in no event shall be payments

61

--------------------------------------------------------------------------------

 

be made pursuant to levels “eighth” or “ninth” above prior to the payment in
full of all obligations described in levels “first” through “seventh”
above).  Notwithstanding the foregoing, no amount received from any Loan Party
shall be applied to any Excluded Swap Obligation of such Loan Party.

(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders, unless otherwise provided by this Agreement.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
During any Full Cash Dominion Period, solely for purposes of determining the
amount of Loans available for borrowing purposes, checks (in addition to
immediately available funds applied pursuant to Section 2.11(d)) from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the applicable Obligations as of 10:00 A.M., New
York City time, on the Business Day of receipt, subject to actual collection.

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Revolving Loans that are ABR Loans,
on demand, from the Borrower.

62

--------------------------------------------------------------------------------

 

(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
pursuant to the terms hereof or any other Loan Document (including any date that
is fixed for prepayment by notice from the Borrower to the Administrative Agent
pursuant to Section 2.11(d)) that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average NYFRB Rate.  Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

(g)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e), 2.17(f), 2.19(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.18Requirements of Law

.  (a)  If the adoption of or any change in any Requirement of Law or in the
interpretation, administration, implementation or application thereof or
compliance by any Lender or other Credit Party with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made or occurring subsequent to the Closing
Date:

shall subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Adjusted LIBO Rate; or

shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the

63

--------------------------------------------------------------------------------

 

Borrower shall promptly pay such Lender or such other Credit Party, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Credit Party for such increased cost or reduced amount receivable.  If any
Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital or liquidity requirements or in the
interpretation, administration, implementation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

(d)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(e)Notwithstanding any other provision of this Section 2.18 to the contrary, no
Lender shall be entitled to receive any compensation pursuant to this Section
2.18 unless it shall be the general policy or practice of such Lender to seek
compensation from other similarly situated borrowers in the U.S. syndicated loan
market with respect to its similarly

64

--------------------------------------------------------------------------------

 

affected loans under agreements with such borrowers having provisions similar to
this Section 2.18.

2.19Taxes

.  (a)  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b)The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.19, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)Without duplication of payments made pursuant to Section 2.19(a) above, the
Loan Parties shall jointly and severally  indemnify each Credit Party, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.19) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive

65

--------------------------------------------------------------------------------

 

absent manifest error.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)

in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S.

66

--------------------------------------------------------------------------------

 

 

federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)

executed copies of IRS Form W-8ECI;

 

(3)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4)

to the extent a Non-U.S. Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)

any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for

67

--------------------------------------------------------------------------------

 

 

claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would

68

--------------------------------------------------------------------------------

 

have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.19 shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(i)For purposes of this Section 2.19, the term “Lender” includes the Issuing
Lender and the term “applicable law” includes FATCA.

2.20Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender sustains or incurs as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder for nine months.

2.21Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.18 or 2.19(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates with the object of
avoiding the consequences of such event; provided, that such designation or
assignment is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no material economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).

69

--------------------------------------------------------------------------------

 

2.22Replacement of Lenders

.  The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18 or 2.19(a), (b) becomes
a Defaulting Lender or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of the Supermajority
Lenders, each of the Lenders or each of the Lenders affected thereby (so long as
the consent of the Required Lenders has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

2.23Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.8(a);

(b)the Commitment and Revolving Extensions of Credit of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

(c)if any L/C Exposure or Protective Advance Exposure exists at the time such
Lender becomes a Defaulting Lender then:

all or any part of the L/C Exposure and Protective Advance Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving

70

--------------------------------------------------------------------------------

 

Extensions of Credit plus such Defaulting Lender’s L/C Exposure and Protective
Advance Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such Protective Advance Exposure and (y)
second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;

if the Borrower cash collateralizes any portion of such Defaulting Lender’s L/C
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.3(a) with respect
to such Defaulting Lender’s L/C Exposure during the period such Defaulting
Lender’s L/C Exposure is cash collateralized;

if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d)so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure and
Protective Advance Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent

71

--------------------------------------------------------------------------------

 

shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

2.24Incremental Facilities

.  (a)  The Borrower and any one or more Lenders (including New Lenders) may
from time to time agree that such Lenders shall make, obtain or increase the
amount of their Commitments (any such new or increased Commitments, “Incremental
Commitments”) by executing and delivering to the Administrative Agent an
Increased Facility Activation Notice specifying (x) the amount of such
Incremental Commitments and (y) the applicable Increased Facility Closing Date
(which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent (or such earlier date as
shall be agreed by the Administrative Agent)); provided that (i) with respect to
any Increased Facility Closing Date, the Incremental Commitments shall be in a
minimum amount of $20,000,000 and (ii) the aggregate amount of Incremental
Commitments obtained after the Closing Date pursuant to this Section 2.24 shall
not exceed $100,000,000. No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b)Any additional bank, financial institution or other entity which, with the
consent of the Borrower, the Issuing Lender and the Administrative Agent (which
consent shall not be unreasonably withheld), elects to become a “Lender” under
this Agreement in connection with any transaction described in Section 2.24(a)
shall execute a New Lender Supplement (each, a “New Lender Supplement”),
substantially in the form of Exhibit I-2, whereupon such bank, financial
institution or other entity (a “New Lender”) shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(c)Unless otherwise agreed or otherwise directed by the Administrative Agent, on
each Increased Facility Closing Date, the Borrower shall borrow Revolving Loans
under the relevant Incremental Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar
Borrowing) which would then have been outstanding from such Lender if (i) each
such Type or Eurodollar Borrowing had been borrowed or effected on such
Increased Facility Closing Date and (ii) the aggregate amount of each such Type
or Eurodollar Borrowing requested to be so borrowed or effected had been
proportionately increased.  The LIBO Screen Rate applicable to any Eurodollar
Loan borrowed pursuant to the preceding sentence shall equal the LIBO Screen
Rate then applicable to the Eurodollar Loans of the other Lenders in the same
Eurodollar Borrowing (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Borrower and the
relevant Lender..

(d)It shall be a condition precedent to the availability of any Incremental
Commitments that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to the
making of such Incremental Commitments, (ii) the representations and warranties
set forth in each Loan Document shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) on and as of the
Increased Facility Closing Date immediately prior to and immediately after
giving effect to the making of such Incremental Commitments, except to the
extent expressly made as of an earlier date, in which case they shall be so true
and correct as of such earlier date and (iii) the Borrower

72

--------------------------------------------------------------------------------

 

shall have delivered such legal opinions, board resolutions, secretary’s
certificate, officer’s certificate and other documents as shall be reasonably
requested by the Administrative Agent in connection with any Incremental
Commitments.

2.25Loan Modification Offers

(e).  

(a)The Borrower may on one or more occasions after the Closing Date, by written
notice to the Administrative Agent, make one or more offers (each, a “Loan
Modification Offer”) to all (and not fewer than all) the Lenders of one or more
Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Loan Modification Offer and (ii) the date on which
such Loan Modification Offer is requested to become effective.  Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
of the Affected Facility that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Facility as to which such Lender’s acceptance has been made.  With
respect to all Permitted Amendments consummated by the Borrower pursuant to this
Section 2.25, such Permitted Amendments shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) any Loan
Modification Offer, unless contemplating a scheduled maturity date already in
effect with respect to any Loans hereunder pursuant to a previously consummated
Permitted Amendment, must be in a minimum amount of $25,000,000 (or such lesser
amount as may be approved by the Administrative Agent in its reasonable
discretion); provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Permitted
Amendment that a minimum amount (to be determined and specified in the relevant
Loan Modification Offer in the Borrower’s sole discretion and which may be
waived by the Borrower) of Loans of any or all Affected Facilities be
extended.  If the aggregate principal amount of Loans of any Affected Facility
in respect of which Lenders shall have accepted the relevant Loan Modification
Offer shall exceed the maximum aggregate principal amount of Loans of such
Affected Facility offered to be extended by the Borrower pursuant to such Loan
Modification Offer, then the Loans of such Lenders shall be extended ratably up
to such maximum amount based on the relative principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan Modification Offer.

(b)A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each Accepting Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless (i) on the date of effectiveness thereof, the representations
and warranties of each Loan Party set forth in the Loan Documents (other than
Section 4.7 as to no Default or Event of Default) shall be true and correct in
all material respects (or if qualified by materiality, in all respects), in each
case on and as of such date, except in the case of any such representation and
warranty expressly made as of an earlier date, in which case such representation
and warranty shall be so true and correct on and as of such earlier date, (ii)
the Borrower shall have delivered, or agreed to deliver by a date following the
effectiveness of such Permitted Amendment reasonably acceptable to the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents (including reaffirmation

73

--------------------------------------------------------------------------------

 

agreements, supplements and/or amendments to other Security Documents, in each
case to the extent applicable) as shall reasonably be requested by the
Administrative Agent in connection therewith and (iii) any applicable Minimum
Extension Condition shall be satisfied (unless waived by the Borrower).  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement.  Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.26, including any amendments
necessary to treat the applicable Loans of the Accepting Lenders as a new
Facility of loans hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (i) all
prepayments of Loans (i.e., both extended and non-extended) shall continue to be
made on a ratable basis among all Lenders, based on the relative amounts of
their Loans unless a Permitted Amendment provides for lesser treatment of the
Loans of the Accepting Lenders, until the repayment of the non-extended Loans on
the relevant scheduled maturity date in respect thereof.  The Administrative
Agent and the Lenders hereby acknowledge that in respect of payments on
non-extended Loans on the scheduled maturity date in respect thereof the pro
rata payment requirements contained elsewhere in this Agreement are not intended
to apply to the transactions effected pursuant to this Section 2.26.  This
Section 2.26 shall supersede any provisions in Section 2.17 or Section 10.1 to
the contrary.

SECTION 3.  LETTERS OF CREDIT

3.1L/C Commitment

.  (a)  Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.4(a), agrees to issue letters of credit (“Letters of Credit”) during the
Availability Period for the account of the Borrower on any Business Day during
the Revolving Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall not issue any
Letter of Credit if, after giving effect to such issuance, the Total Revolving
Extensions of Credit would exceed the Line Cap, subject to the authority of the
Administrative Agent, in its sole discretion, to make Protective Advances
pursuant to the terms of Section 2.3.  Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance (or such longer period as agreed to by
the applicable Issuing Lender in its sole discretion) and (y) the date that is
five Business Days prior to the Revolving Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above unless such Letter of Credit has been cash
collateralized or other arrangements backstopping such Letter of Credit have
been made, in each case, reasonably satisfactory to the Issuing Lender).

(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if the issuance of such Letter of Credit would (i) result in such Issuing
Lender’s L/C Obligations exceeding such Lender’s L/C Commitment, (ii) violate
one or more policies of the Issuing Lender applicable to letters of credit
generally or (iii) conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.
Without limiting the foregoing and without affecting the limitations contained
herein, it is understood and agreed that the Borrower may from time to time
request that an Issuing Lender

74

--------------------------------------------------------------------------------

 

issue Letters of Credit in excess of such Issuing Lender’s L/C Commitment in
effect at the time of such request, and each Issuing Lender agrees to consider
any such request in good faith.  Any Letter of Credit so issued by an Issuing
Lender in excess of its L/C Commitment then in effect shall nonetheless
constitute a Letter of Credit for all purposes of this Agreement, and shall not
affect the L/C Commitment of any other Issuing Bank.

(c)The parties hereto agree that the Existing Letters of Credit shall be deemed
to be Letters of Credit for all purposes under this Agreement, without any
further action by the Borrower, the Issuing Lender or any other Person.

3.2Procedure for Issuance of Letter of Credit

.  The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit) by delivering to the Issuing Lender at its address for notices
specified herein, with a copy to the Administrative Agent, an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue, amended,
renew or extend any Letter of Credit earlier than three Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower.  The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3Fees and Other Charges

.  (a)  The Borrower will pay a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Loans that are Eurodollar Loans, shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date.  In addition, the Borrower shall pay to each Issuing Lender for
its own account a fronting fee equal to 0.125% per annum multiplied by the daily
average undrawn and unexpired amount of each Letter of Credit issued by such
Issuing Lender, payable quarterly in arrears.

(b)In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4L/C Participations

.  (a)  The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the

75

--------------------------------------------------------------------------------

 

amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Participant agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of Section 3.5 (or in the event that any
reimbursement received by the Issuing Lender shall be required to be returned by
it at any time), such L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Percentage of the amount that is not
so reimbursed (or is so returned).  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b)If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the greater of (x) the daily
average NYFRB Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to Section 3.4(a) is not made available to
the Issuing Lender by such L/C Participant within three Business Days after the
date such payment is due, the Issuing Lender shall be entitled to recover from
such L/C Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to the Alternate Base Rate
plus the Applicable Margin.  A certificate of the Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.

(c)Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5Reimbursement Obligation of the Borrower

.  If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of (a) the draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender

76

--------------------------------------------------------------------------------

 

in connection with such payment, not later than 12:00 Noon, New York City time,
on (i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time and JPMCB
is the applicable Issuing Lender, or (ii) if clause (i) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice.  Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.14(b) and (y) thereafter, Section 2.14(c).

3.6Obligations Absolute

.  The Borrower’s obligations under this Section 3 shall be absolute,
unconditional and irrevocable under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person.  The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, (a)
any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (b) any draft or other document
presented under a Letter of Credit proving to be invalid, fraudulent or forged
in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder. The Issuing Lender shall not have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or message or advice, however transmitted, in connection with any Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Lender's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information

77

--------------------------------------------------------------------------------

 

to the contrary, or refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit.

3.7Letter of Credit Payments

.  If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Administrative Agent of the date and
amount thereof and the Administrative Agent shall provide such notice to the
Borrower; provided that any failure to give or delay in giving such notice shall
not relieve the Borrower of its obligation to reimburse the Issuing Lender and
the Revolving Lenders pursuant to Section 3.5. The Borrower may request that a
Revolving Loan be made to provide funds for the payment required by this Section
3.7; provided that, after giving effect to any such Revolving Loan, the Line Cap
would not be exceeded at such time. The proceeds of such Revolving Loan shall be
paid directly to the Issuing Lender to reimburse it for the payment made by it
under the Letter of Credit.

3.8Applications

.  To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

3.9Replacement of an Issuing Lender

. An Issuing Lender may be replaced at any time by (a) the Borrower in its sole
discretion upon written notice to the Administrative Agent; provided that there
are no outstanding Letters of Credit issued by such Issuing Lender which are not
cash collateralized by the Borrower or (b) written agreement among the Borrower
Representative, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 3.3. From and after
the effective date of any such replacement, (a) the successor Issuing Lender
shall have all the rights and obligations of the Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and (b)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit then outstanding
and issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1Financial Condition

.  The audited consolidated balance sheets of the Borrower and its consolidated
Restricted Subsidiaries as at December 31, 2016, December 31, 2017 and December
31, 2018, and the related consolidated statements of income, stockholders’
equity and cash flows for the fiscal years ended on such dates, reported on by
and accompanied by an unqualified report from KPMG LLP, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Restricted Subsidiaries as at such date,

78

--------------------------------------------------------------------------------

 

and the consolidated results of its operations and its consolidated cash flows
for the respective fiscal years then ended.  The unaudited consolidated balance
sheet of the Borrower and its consolidated Restricted Subsidiaries as at March
31, 2019, and the related unaudited consolidated statement of income,
stockholders’ equity and cash flow for the applicable three-month period ended
on such date, present fairly, in all material respects, the consolidated
financial condition of the Borrower and its consolidated Restricted Subsidiaries
as at each such date, and the consolidated results of its operations and its
consolidated cash flow for the three-month period then ended (subject to normal
year-end audit adjustments).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), except that the
interim financial statements are subject to year-end adjustments and are lacking
footnote disclosures.

4.2No Change

.  Since December 31, 2018, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

4.3Existence; Compliance with Law

.  Each Group Member (a) is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate or similar organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4Power; Authorization; Enforceable Obligations

.  (a)  Each Loan Party has the corporate or similar organizational power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder.  Each Loan Party has taken all necessary corporate or similar
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(b)No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents,

79

--------------------------------------------------------------------------------

 

authorizations, filings and notices that have been obtained or made and are in
full force and effect and (ii) the filings referred to in Section 4.19.  

4.5No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of any Group
Member, except for violations that could not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).  

4.6Litigation

.  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
applicable Group Member.

4.7No Default

.  No Default or Event of Default has occurred and is continuing.

4.8Ownership of Property; Liens

.   Each Group Member has such title in fee simple or valid leasehold to the
real property owned or leased by it as is necessary to the conduct of its
business and valid and legal title to all of its personal property owned by it,
in each case, subject to Permitted Liens.

4.9Intellectual Property

.  Except as could not reasonably be expected to have a Material Adverse Effect,
each Group Member owns, or is licensed to use, all material Intellectual
Property reasonably necessary for the conduct of its business as currently
conducted, free and clear of all Liens, except as permitted by Section 7.3, and
to the knowledge of each Loan Party, the use of any such material Intellectual
Property and the conduct of each of the Group Members does not infringe in any
material respect upon the rights of any Person. Except as could not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted or is
pending by any Person challenging or questioning the use of any material
Intellectual Property or the validity or effectiveness of any material
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim.

4.10Taxes

.  Each Group Member has filed or caused to be filed all Federal, state and
other material Tax returns that are required to be filed and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than (i) any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member, or (ii) to
the extent that the failure to file or pay, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect); to the
knowledge of the Borrower, no material Liens for Taxes have been filed, and, to
the knowledge of the Borrower, no claim is being asserted, with respect to any
such Tax, fee or other charge.

80

--------------------------------------------------------------------------------

 

4.11Federal Regulations

.  The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Borrowing hereunder will be used to buy or carry any
Margin Stock.  Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Restricted Subsidiaries on a consolidated basis) will be Margin
Stock.  

4.12Labor Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

4.13ERISA

.  Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect: (a) each Group Member and each of their
respective ERISA Affiliates (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Code and other
federal and state laws and the regulations and published interpretations
thereunder with respect to each Plan and Pension Plan and have performed all
their obligations under each Plan and Pension Plan; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur, and no ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (c) each Plan or Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS indicating that such Plan or
Pension Plan is so qualified and the trust related thereto has been determined
by the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code or an application for such a determination is
currently pending before the Internal Revenue Service and, to the knowledge of
the Borrower, nothing has occurred subsequent to the issuance of the most recent
determination letter which would cause such Plan or Pension Plan to lose its
qualified status; (d) no liability to the PBGC (other than required premium
payments), the IRS, any Plan or Pension Plan or any trust established under
Title IV of ERISA has been or is reasonably expected to be incurred by any Group
Member or any of their ERISA Affiliates; (e) each of the Group Members’ ERISA
Affiliates has complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and is not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan;
(f) all amounts required by applicable law with respect to, or by the terms of,
any retiree welfare benefit arrangement maintained by any Group Member or any
ERISA Affiliate or to which any Group Member or any ERISA Affiliate has an
obligation to contribute have been accrued in accordance with ASC Topic 715-60;
(g) as of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available and except as reported in the most recent Form
10-K filed with the SEC, no Group Member nor any of their respective ERISA
Affiliates has any potential liability for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA; (h) there has been no Prohibited Transaction or violation of the

81

--------------------------------------------------------------------------------

 

fiduciary responsibility rules with respect to any Plan or Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
and (i) neither any Group Member nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 4.13 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.  Except as disclosed on Schedule 4.13,
the present value of all accumulated benefit obligations under each Pension
Plan, did not, as of the close of its most recent plan year, exceed by more than
$10,000,000 the fair market value of the assets of such Pension Plan allocable
to such accrued benefits (determined in both cases using the applicable
assumptions for financial statement reporting purposes under ASC Topic 715), and
the present value of all accumulated benefit obligations of all underfunded
Pension Plans did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Pension Plans (determined in both cases
using the applicable assumptions for financial statement reporting purposes
under ASC Topic 715).

4.14Investment Company Act; Other Regulations

.  No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.15Subsidiaries; Capital Stock

.  As of the Closing Date, (a) Schedule 4.15 sets forth the name and
jurisdiction of incorporation or formation, as applicable, of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options and restricted stock units granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Restricted Subsidiary, except (i) with respect to Capital Stock
of Loan Parties, as created by the Loan Documents or the Term Loan Documents and
(ii) otherwise, as permitted by this Agreement.

4.16Use of Proceeds

.  The proceeds of the Revolving Loans and the Letters of Credit, shall be used
for general corporate purposes (including to finance the Transactions).

4.17Environmental Matters

.  Except as, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

(a)Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by any Group
Member or at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal), in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability under or relating to
any

82

--------------------------------------------------------------------------------

 

Environmental Law, nor does the Borrower have knowledge or reason to believe
that any such notice will be received or is being threatened;

(c)no judicial, arbitral, governmental or administrative litigation,
investigation, proceeding or similar action is pending or, to the knowledge of
the Borrower, threatened, under any Environmental Law to which any Group Member
is or will be named as a party, nor has any Group Member entered into or agreed
to any settlements or other agreements, consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements relating to compliance with or liability under any
Environmental Law that have not been fully and finally resolved;

(d)each Group Member, is in compliance, and within the period of all applicable
statute of limitation has been in compliance, with all applicable Environmental
Laws; and

(e)no Group Member has assumed or retained, by contract or operation of law, any
liability of any other Person under Environmental Laws or with respect to any
Material of Environmental Concern.

4.18Accuracy of Information, etc.

  The statements and information contained in this Agreement, the other Loan
Documents, and the other material documents, certificates and statements
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, in writing, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (as modified or
supplemented by other information so furnished), taken together as a whole, did
not contain as of the date such written statements, information, documents or
certificates were so furnished, any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained herein or
therein not misleading in any material respect.  The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.19Security Documents

.  The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral required to be delivered in the
Guarantee and Collateral Agreement, when such Pledged Collateral is delivered
(in accordance with the Intercreditor Agreement) to the Administrative Agent or
the Term Loan Administrative Agent (together with a properly completed and
signed undated endorsement), in the case of Collateral consisting of Deposit
Accounts or Securities Accounts, when such Deposit Accounts or Securities
Accounts, as applicable, are subject to an Account Control Agreement (as defined
in the Guarantee and Collateral Agreement) and in the case of the other
Collateral described in the Guarantee and Collateral Agreement that can be
perfected by the filing of a financing statement or other filing, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19, the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien

83

--------------------------------------------------------------------------------

 

on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to the Lien of any other Person (except Liens expressly
permitted by this Agreement or the Intercreditor Agreement, in each case, to be
prior to the Liens on the Collateral).

4.20Solvency

.  As of the Closing Date and after giving effect to the Transactions, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

4.21Anti-Corruption Laws, Anti-Money Laundering and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the
Borrower, any Subsidiary, any of their respective directors or officers, or (b)
to the knowledge of the Borrower, any employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   No Borrowing, use
of proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

4.22Plan Assets; Prohibited Transactions

.  None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery nor performance of the transactions contemplated under
this Agreement, including the making of any Loan hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

SECTION 5.  CONDITIONS PRECEDENT

5.1Conditions to Initial Extension of Credit

.  The agreement of each Lender to make the Commitments available and make the
initial extension of credit requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a)Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person party thereto.  

(b)Other Indebtedness.

The Administrative Agent shall have received evidence reasonably satisfactory to
it that on or prior to the Closing Date (x) the Term Loan Credit Agreement is in
full force and effect and (y) the Borrower received at least $300,000,000 in
gross cash proceeds from borrowings under the Term Loan Credit Agreement.

84

--------------------------------------------------------------------------------

 

Prior to or substantially concurrently with the initial extensions of credit
under this Agreement on the Closing Date, (A) all existing material Indebtedness
for borrowed money (other than the 2023 Notes, the 2025 Notes, the Revolving
Loans and the Term Loans, and excluding for the avoidance of doubt Capital Lease
Obligations) of the Borrower and its Restricted Subsidiaries shall have been
repaid in full (such repayment, the “Existing Indebtedness Refinancing”) and (B)
all Liens granted in connection with the foregoing shall have been terminated,
such that, on the Closing Date, after giving effect to the Transactions, neither
the Borrower nor any Restricted Subsidiary shall have Indebtedness for borrowed
money (excluded for the avoidance of doubt Capital Lease Obligations) other than
the 2023 Notes, the 2025 Notes, the Revolving Loans and the Term Loans.

(c)Pro Forma Financial Statements; Financial Statements.  The Lenders shall have
received (i) the unaudited pro forma consolidated balance sheet and related pro
forma consolidated statement of income of the Borrower and its consolidated
Restricted Subsidiaries as of and for the 12 months ended March 31, 2019,
prepared giving effect (as if such events had occurred on such date (in the case
of the balance sheet) or at the beginning of such period (in the case of the
statement of income)) to the consummation of the Transactions and the payment of
fees and expenses in connection therewith, (ii) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Borrower and its Subsidiaries for the 2016, 2017 and 2018 fiscal
years (provided that availability of such report on the U.S. Securities and
Exchange Commission EDGAR information retrieval system shall satisfy this
requirement), (iii) unaudited consolidated balance sheets and related statements
of income and stockholders’ equity of the Borrower and its Subsidiaries for the
fiscal quarter ended March 31, 2019 and (iv) statements of cash flows of the
Borrower and its Subsidiaries for the three-month period ended on March 31,
2019.

(d)Lien Searches.  The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(e)Fees.  All costs, fees and expenses required to be paid by the Borrower to
the Administrative Agent, the Arrangers and the Lenders in connection with this
Agreement (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) and all costs, fees and expenses required
to be paid by the Borrower pursuant to letter agreements entered into with the
Arrangers shall have been paid or shall have been authorized to be deducted from
the proceeds of the initial extensions of credit under this Agreement to the
extent due and invoiced to the Borrower.

(f)Officer’s Certificate; Good Standing Certificates.  The Administrative Agent
shall have received (i) a certificate of each Loan Party, dated the Closing
Date, with appropriate insertions and attachments, including (w) the certificate
of incorporation, in the case of a Loan Party that is a corporation, and
certificate of formation, in the case of a Loan Party that is a limited
liability company, in each case certified by the relevant authority of the
jurisdiction of organization of such Loan Party as of a recent date, (x) the
bylaws, in the case of a Loan Party that is a corporation, and limited liability
company agreement or operating agreement, in the case of a Loan Party that is a
limited liability company, certified as of the Closing Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification

85

--------------------------------------------------------------------------------

 

or amendment, (y) resolutions of the governing bodies of each Loan Party
approving and authorizing the execution, delivery and performance of Loan
Documents to which it is a party, certified as of the Closing Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment and (z) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, and (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization.

(g)Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Borrower
and its Restricted Subsidiaries, and certain other local counsel to the Borrower
and its Restricted Subsidiaries as reasonably requested by the Administrative
Agent, each in form and substance reasonably acceptable to the Administrative
Agent.

(h)Pledged Stock; Stock Powers; Pledged Notes.  The Term Loan Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated endorsement for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(i)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

(j)Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate from a Responsible Officer in the form of Exhibit L.

(k)Insurance. The Administrative Agent shall have received insurance
certificates with respect to Inventory satisfying the requirements of Section
5.12 of the Guarantee and Collateral Agreement; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
(without undue burden and expense) to satisfy the requirement set forth in this
Section 5.1(k), such requirement is not satisfied as of the Closing Date, the
satisfaction of such requirement shall not be a condition to the agreement of
each Lender to make the initial extension of credit requested to be made by it
(but shall be required to be satisfied within 45 days of the Closing Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion))..

(l)PATRIOT Act.  The Administrative Agent shall have received, (i) at least
three Business Days prior to the Closing Date, all documentation and other
information about any Loan Party reasonably requested by the Administrative
Agent in writing at least 10 Business Days prior to the Closing Date and that
the Administrative Agent reasonably determines is required by

86

--------------------------------------------------------------------------------

 

United States bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

(m)Inventory Appraisal and Field Examination. The Administrative Agent shall
have received (i) a field examination conducted by the Administrative Agent or
its designee of the Accounts, Inventory and related working capital matters of
the Borrower and its Subsidiaries and of the related data processing and other
systems of the Borrower and its Subsidiaries, the results of which shall be
satisfactory to the Administrative Agent in its Permitted Discretion and (ii) an
appraisal of the Inventory of the Borrower and its Subsidiaries from a firm (or
firms) satisfactory to the Administrative Agent, which appraisal(s) shall be
satisfactory to the Administrative Agent in its Permitted Discretion.

(n)Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate, prepared as of July 26, 2019.

(o)Deposit Account Control Agreements. The Administrative Agent shall have
received Deposit Account Control Agreements required to be delivered pursuant to
the Guarantee and Collateral Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent; provided that if,
notwithstanding the use by the Loan Parties of commercially reasonable efforts
(without undue burden and expense) to satisfy the requirement set forth in this
Section 5.1(o), such requirement is not satisfied as of the Closing Date, the
satisfaction of such requirement shall not be a condition to the agreement of
each Lender to make the initial extension of credit requested to be made by it
(but shall be required to be satisfied within 90 days of the Closing Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion)).

(p)Availability. After giving effect to all extensions of credit to be made on
the Closing Date, Availability on a Pro Forma Basis shall be greater than or
equal to $100,000,000.

(q) Officer’s Certificate.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit C-1 (i) certifying that the conditions in Section 5.1(b), 5.2(a),
Section 5.2(b) have been met and (ii) attaching true and complete copies of the
Term Loan Documents.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including, for the avoidance of doubt, the making of its
Commitments and the making of its initial extension of credit on the Closing
Date, but excluding any Protective Advance) is subject to the satisfaction of
the following conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all

87

--------------------------------------------------------------------------------

 

material respects (or in all respects if qualified by materiality) on and as of
such date as if made on and as of such date, except to the extent expressly made
as of an earlier date, in which case such representations and warranties shall
have been so true and correct as of such earlier date.

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)Borrowing Base Certificate.  The Administrative Agent shall have received a
completed Borrowing Base Certificate concurrently with the delivery of any
Borrowing Request delivered during a Quarterly Borrowing Base Period unless the
Borrower has delivered a Borrowing Base Certificate within the 30 calendar days
prior to the date specified in the Borrowing Request as the date on which such
extension of credit is to be made.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (other than the initial extensions of credit on the Closing Date and
other than with respect to a Protective Advance) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.2 have been satisfied.

SECTION 6.  AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and, in the
case of Sections 6.3 through 6.8, 6.10 and 6.13, shall, to the extent
applicable, cause each of its Restricted Subsidiaries to and, in the case of
Section 6.12, shall cause each of its Domestic Subsidiaries to:

6.1Financial Statements

.  Furnish to the Administrative Agent for delivery to each Lender:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG, LLP or other independent certified public accountants of
nationally recognized standing acceptable to the Administrative Agent;

(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for such quarter and/or the portion of the fiscal year through the end of such
quarter, as required by applicable SEC rules, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year (or, in the case of the balance sheet, as

88

--------------------------------------------------------------------------------

 

of the end of the previous fiscal year), certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

(c)as soon as available, but in any event not later than 30 days after the end
of each calendar month of the Borrower, the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such month
and the related unaudited consolidated statements of income and cash flows for
such month and the portion of the fiscal year through the end of such month,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

(d)if any Unrestricted Subsidiary exists, concurrently with each delivery of
financial statements under clause (a), (b) or (c) above, financial statements
(in substantially the same form as the financial statements delivered pursuant
to clause (a), (b) or (c) above, as applicable) prepared on the basis of
consolidating the accounts of the Borrower and its Restricted Subsidiaries and
treating any Unrestricted Subsidiaries as if they were not consolidated with the
Borrower, together with an explanation of reconciliation adjustments in
reasonable detail.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to Section 6.1(a), (b), (c) or (d)
or Section 6.2(c) or (d) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which (i) such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (ii) such documents are filed
of record with the SEC; provided that, upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent. The Administrative Agent shall have no obligation to request the delivery
of or to maintain or deliver to Lenders paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.  

6.2Certificates; Borrowing Base; Other Information

.  Furnish to the Administrative Agent for delivery to each Lender:

(a)[reserved];

(b)concurrently with the delivery of any financial statements pursuant to
Sections 6.1(a) and 6.1(b), (i) a Compliance Certificate executed by a
Responsible Officer, which Compliance Certificate shall (x) include a statement
that, to each such Responsible Officer’s

89

--------------------------------------------------------------------------------

 

knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate, (y) in the case of quarterly or annual financial statements,
set forth, in reasonable detail, the calculation of the Consolidated Fixed
Charge Coverage Ratio for the Reference Period ending as of the last day of the
fiscal year or fiscal quarter for which financial statements are being delivered
pursuant to Section 6.1 and (ii) in the case of quarterly or annual financial
statements, to the extent not previously disclosed to the Administrative Agent,
(x) a description of any change in the jurisdiction of organization of any Loan
Party, (y) a list of any material registered Intellectual Property acquired or
created by any Loan Party and (z) a description of any Person that has become a
Group Member, a Restricted Subsidiary or an Unrestricted Subsidiary, in each
case since the date of the most recent report delivered pursuant to this clause
(ii) (or, in the case of the first such report so delivered, since the Closing
Date);

(c)as soon as available, and in any event no later than 90 days after the end of
each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto
(collectively, the “Budget”), which Budget shall in each case be accompanied by
a certificate of a Responsible Officer stating that such Budget is based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Budget is incorrect or misleading in
any material respect;

(d)within 45 days after the end of each fiscal quarter of the Borrower (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;

(e)promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its public debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

(f)promptly following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Pension Plan; provided, that if the relevant Group Members
or ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof;

90

--------------------------------------------------------------------------------

 

(g)as soon as available but in any event within 25 calendar days of the end of
each calendar month (or within 25 calendar days of the end of each quarterly
period of each fiscal year during a Quarterly Borrowing Base Period or within
five Business Days of the end of each week during a Full Cash Dominion Period),
as of the last day of the period then ended, a Borrowing Base Certificate and
the information supporting the Borrowing Base calculation required by the
Borrowing Base Certificate (including the information set forth on the schedule
of reporting requirements attached thereto (in each case as modified from time
to time by the Administrative Agent in its Permitted Discretion)), an inventory
report (including aging), an accounts receivable report (including aging) and
any additional reports or information with respect to the Borrowing Base as the
Administrative Agent may reasonably request or, in addition, at the Borrower’s
discretion, a Borrowing Base Certificate and the information supporting the
Borrowing Base calculation required by the Borrowing Base Certificate (including
the information set forth on the schedule of reporting requirements attached
thereto (in each case as modified from time to time by the Administrative Agent
in its Permitted Discretion)) may be delivered prior to any Scheduled Borrowing
Base Delivery Date, and if the Borrower so elects, then the Borrower must
deliver a Borrowing Base Certificate within 5 Business Days of the end of each
week (or within 25 calendar days of the end of each month during a Quarterly
Borrowing Base Period) until the next Scheduled Borrowing Base Delivery Date.

(h)an annex with each Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 6.2(g) if, subsequent to the Closing Date, a Loan
Party shall acquire or obtain any Inventory that contains or bears intellectual
property rights licensed to any Loan Party that may be sold or otherwise
disposed of without (i) infringing the rights of such licensor, (ii) violating
any contract with such licensor, or (iii) incurring any liability with respect
to payment of royalties other than royalties incurred pursuant to the sale of
such Inventory under the current licensing agreement, which annex shall specify
all reasonable details (including the location, title, patent number(s) and
issue date) as to the Inventory so acquired or obtained and the intellectual
property rights licensed to the Loan Party in connection therewith.

(i)promptly, such (x) additional financial and other information as the
Administrative Agent may from time to time reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

6.3Payment of Obligations

.  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations of whatever
nature (including Taxes), except where (a) the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the relevant Group Member or (b) the failure to make such payments,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

6.4Maintenance of Existence; Compliance

.  (a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4, Section 7.5 and except, in the case
of clause (ii) above,

91

--------------------------------------------------------------------------------

 

to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (c) maintain in effect and enforce policies and procedures reasonably
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.

6.5Maintenance of Property; Insurance

.  (a)  Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including hazard and business interruption insurance) and (b)
cause, in the case of each property or casualty insurance policy, as requested
by the Administrative Agent, to be endorsed to the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as
lender loss payee and/or additional insured).  If the Borrower or any other Loan
Party shall fail to maintain insurance in accordance with this Section 6.5, or
if the Borrower or any other Loan Party shall fail to so endorse and deliver all
policies or certificates with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.

6.6Inspection of Property; Books and Records; Discussions; Appraisals; Field
Examinations

.  (a)  (i) Keep proper books of records and account in which full, true and
correct (in all material respects) entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (ii) upon reasonable prior notice, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and,
accompanied by one or more officers or designees of the Borrower if requested by
the Borrower, with their independent certified public accountants; provided that
excluding any such visits and inspections during the continuation of an Event of
Default (x) only the Administrative Agent, acting individually or on behalf of
the Lenders may exercise rights under this Section 6.6(b) and (y) the
Administrative Agent shall not exercise rights under this Section 6.6(b) more
often than one time during any calendar year.

(b)No more than once in each twelve month period, at the request of the
Administrative Agent, the Loan Parties will cooperate with an appraiser selected
and engaged by the Administrative Agent to provide Inventory appraisals or
updates thereof (the “Annual Inventory Appraisal”), prepared on a basis
reasonably satisfactory to the Administrative Agent, such appraisals and updates
to include information required by applicable law and regulations; provided that
(i) if an Event of Default has occurred and is continuing, there shall be no
limitation on the number or frequency of such appraisals and (ii) in addition to
the Annual Inventory Appraisal, if Availability is less than or equal to 15% of
the Total Commitments for a period of five consecutive Business Days, the Loan
Parties will cooperate with the Administrative Agent to provide such appraisals
(at the request of the Administrative Agent) on one additional occasion during
such twelve month period.  For purposes of this Section 6.6(b), it is understood
and agreed

92

--------------------------------------------------------------------------------

 

that a single appraisal may consist of appraisals conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets.  All such
appraisals shall be commenced upon reasonable notice to the Borrower and
performed during normal business hours of the Borrower, and all reasonable
out-of-pocket costs of such appraisals shall be at the sole expense of the Loan
Parties.

(c)No more than once in each twelve month period, at the request of the
Administrative Agent, the Loan Parties will permit, upon reasonable notice, the
Administrative Agent or its designee to conduct a field examination (the “Annual
Field Examination”) to ensure the adequacy of Collateral included in any
Borrowing Base and related reporting and control systems and determine any
variance between the Loan Parties’ general ledger and perpetual inventory
report; provided that (i) if an Event of Default has occurred and is continuing,
there shall be no limitation on the number or frequency of such field
examinations and (ii) in addition to the Annual Field Examination, if
Availability is less than or equal to 15% of the Total Commitments for a period
of five consecutive Business Days, the Loan Parties will permit the
Administrative Agent to conduct such examinations (at the request of the
Administrative Agent) on one additional occasion during such twelve month
period.  For purposes of this Section 6.6(c), it is understood and agreed that
(i) a single field examination may be conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets and (ii) the
Administrative Agent shall use commercially reasonable efforts to coordinate any
such field exams.  All such field examinations shall be commenced upon
reasonable notice to the Borrower and performed during normal business hours of
the Borrower, and all reasonable out-of-pocket costs of such field examinations
shall be at the sole expense of the Loan Parties.

(d)Concurrently with the Annual Field Examination the Borrower will provide, an
updated customer list for each Loan Party, which list shall state the customer’s
name, mailing address and phone number, delivered electronically in a text
formatted file acceptable to the Administrative Agent and certified as true and
correct by a Responsible Officer of the Borrower;

6.7Notices

.  Promptly give notice to the Administrative Agent, on behalf of each Lender,
of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)any litigation or proceeding affecting any Group Member which relates to any
Loan Document;

(d)(i) as soon as reasonably possible upon becoming aware of the occurrence of
or forthcoming occurrence of any material ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of the other Group
Members or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known,

93

--------------------------------------------------------------------------------

 

any action taken or threatened by the IRS, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, upon the
Administrative Agent’s reasonable request, copies of (1) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any of the other Group Members or any of their respective ERISA
Affiliates with the IRS with respect to each Pension Plan; (2) all notices
received by the Borrower, any of the other Group Members or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning a
material ERISA Event; and (3) copies of such other documents or governmental
reports or filings relating to any Plan or Pension Plan as the Administrative
Agent shall reasonably request;

(e)any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and

(f)entry into any Permitted A/R Finance Transaction or the accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets of any Account Debtor becoming subject to a Permitted A/R Finance
Transaction; provided that the Borrower may, at its option, provide updates
regarding Account Debtors or the accounts receivable, instruments, chattel
paper, obligations, general intangibles and other similar assets of which are
subject to a Permitted A/R Finance Transaction.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8Environmental Laws

(a).  (a)Comply with, and use reasonable efforts to ensure compliance by all
tenants, subtenants, contractors, subcontractors, and invitees, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
use reasonable efforts to ensure that all tenants, subtenants, contractors,
subcontractors, and invitees, obtain and comply with and maintain, any and all
Environmental Permits. It being understood that any noncompliance with this
Section 6.8(a) shall be deemed not to constitute a breach of this covenant
provided that, such noncompliance with Environmental Laws, individually or in
the aggregate, could not reasonably be expected to give rise to a Material
Adverse Effect.

(b)Promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to which an appeal has been timely and properly taken in good faith, and
provided that the pendency of any and all such appeals could not reasonably be
expected to give rise to a Material Adverse Effect.

6.9[Reserved]

.  

6.10Additional Collateral, etc.

  (a)  With respect to any property acquired after the Closing Date by any Loan
Party (other than (v) any real property, (w) any property described in paragraph
(c) or (d) below, (x) any property subject to a Lien expressly permitted by
Section 7.3(g), (y) so long as the Term Loan Obligations Payment Date has not
occurred, any Term Loan Priority Collateral as to which the Term Loan
Representative determines, in its reasonable discretion and in consultation with
the Borrower, that the cost of obtaining a security interest

94

--------------------------------------------------------------------------------

 

therein is excessive in relation to the value of the security to be afforded
thereby)  and (z) any property (other than Term Loan Priority Collateral) as to
which the Administrative Agent determines, in its reasonable discretion and in
consultation with the Borrower, that the cost of obtaining a security interest
therein is excessive in relation to the value of the security to be afforded
thereby) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected security interest in such
property with the priority required by the Intercreditor Agreement, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.

(b)[Reserved].

(c)With respect to any new Domestic Subsidiary (other than any Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this paragraph (c), shall include any (1) existing
Subsidiary that becomes a Domestic Subsidiary that is not an Excluded Subsidiary
and (2) any existing Domestic Subsidiary that ceases to be an Excluded
Subsidiary) within forty-five (45) days after the creation or acquisition of
such new Domestic Subsidiary (or such later date as the Administrative Agent
shall agree to in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or reasonably advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest with the priority required by the Intercreditor Agreement in
the Capital Stock of such new Subsidiary that is owned by any Loan Party, (ii)
subject to the Intercreditor Agreement, deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
endorsements, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
reasonably advisable to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected security interest with the priority required by the
Intercreditor Agreement in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) subject to the Intercreditor
Agreement, to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C-2, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d)With respect to any new CFC Holding Company or Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (d), shall include any existing Subsidiary that becomes a CFC
Holding Company or a Foreign Subsidiary), within sixty (60) days after the
creation or acquisition of such new CFC

95

--------------------------------------------------------------------------------

 

Holding Company or Foreign Subsidiary (or such later date as the Administrative
Agent shall agree to in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or reasonably advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest with the priority required by the Intercreditor Agreement in
the Capital Stock of such CFC Holding Company or Foreign Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such CFC Holding Company or
Foreign Subsidiary be required to be so pledged), (ii) subject to the
Intercreditor Agreement, deliver to the Administrative Agent the certificates
representing such pledged Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party and take such other action as the Administrative Agent deems necessary or
reasonably advisable to perfect the Administrative Agent’s security interest
therein.

(e)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Loan Document shall grant the Secured Parties a security interest
in any fee-owned or leased real property.

6.11Designation of Subsidiaries

.  The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by delivering to the Administrative Agent a certificate of
a Responsible Officer specifying such designation and certifying that the
conditions to such designation set forth in this Section 6.11 are satisfied;
provided that:

(a)both immediately before and immediately after any such designation, no Event
of Default shall have occurred and be continuing;

(b)after giving effect to such designation (and clause (c) below), the pro forma
Consolidated Secured Leverage Ratio for the Applicable Reference Period is no
greater than 2.00 to 1.00;

(c)in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 6.11;

(d)the Payment Conditions are met; and

(e)in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Subsidiary shall substantially simultaneously be designated as
an “Unrestricted Subsidiary” under the Term Loan Credit Agreement (and, to the
extent applicable, any other agreement governing Permitted Refinancing
Indebtedness in respect of the Term Loans) and in the case of a designation of
an Unrestricted Subsidiary as a Restricted Subsidiary, such Subsidiary shall
substantially simultaneously be designated as a “Restricted Subsidiary” under
the Term Loan Credit Agreement (and, to the extent applicable, any other
agreement governing Permitted Refinancing Indebtedness in respect of the Term
Loans).

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower in such Subsidiary on the date of
designation in an

96

--------------------------------------------------------------------------------

 

amount equal to the fair market value of the Borrower’s Investment therein (as
determined reasonably and in good faith by a Responsible Officer).  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time. Notwithstanding
anything to the contrary contained in this Section 6.11, in no event shall any
Restricted Subsidiary contributing more than 20% of the Borrowing Base be
designated an Unrestricted Subsidiary unless the Administrative Agent receives a
completed Borrowing Base Certificate concurrently with such designation.

6.12Deposit Account Control Agreements

. With respect to any new Deposit Account that is not an Excluded Account opened
by a Loan Party after the Closing Date or any Excluded Account that ceases to be
an Excluded Account, deliver to the Administrative Agent any Deposit Account
Control Agreement required to be delivered pursuant to the Guarantee and
Collateral Agreement, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.  

6.13Post-Closing Covenants

.  Satisfy, to the extent not satisfied as of the Closing Date, the requirements
set forth in Section 5.1(k) or Section 5.1(o) within the time period set forth
therein.

SECTION 7.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

7.1Consolidated Fixed Charge Coverage Ratio

. During any period commencing on a date (each a “Commencement Date”) (a) on
which an Event of Default has occurred and is continuing or (b) occurring on or
after Closing Date on which Availability is less than or equal to 10% of the
Total Commitments, and continuing until any later date on which (x) no Event of
Default shall be continuing and (y) on any such date occurring on or after
Closing Date, Availability shall have exceeded the threshold set forth in clause
(b) above for 30 consecutive days after the Commencement Date, permit the
Consolidated Fixed Charge Coverage Ratio for the Applicable Reference Period
(including, for the avoidance of doubt, the Applicable Reference Period on the
applicable Commencement Date) to be less than 1.10 to 1.00.

7.2Indebtedness

.  Create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness, except:

(a)Indebtedness in respect of the Obligations of any Group Member under or
secured by this Agreement;

(b)(i) Indebtedness of the Loan Parties under the Term Loan Credit Agreement
(and any Permitted Refinancing Indebtedness in respect thereof) in an aggregate
principal amount not to exceed (A) $300,000,000, plus (B) the Base Incremental
Amount plus (C) the Voluntary Prepayment Amount plus (D) the Maximum Term Loan
Incremental Amount; provided, that (x) immediately prior to and after giving
effect to an incurrence of Indebtedness pursuant to clause

97

--------------------------------------------------------------------------------

 

(D), the Borrower shall have delivered an officer’s certificate including a
reasonably detailed calculation of the Maximum Term Loan Incremental Amount and
the amount of the Maximum Term Loan Incremental Amount available for such
incurrence of Indebtedness and specifying that the Indebtedness is being
incurred in reliance on this Section 7.2(b).

(c)Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (x) any Indebtedness of any
Loan Party shall be unsecured and shall be subordinated in right of payment to
the Obligations on terms customary for intercompany subordinated Indebtedness,
as reasonably determined by the Administrative Agent, (y) any such Indebtedness
owing to any Loan Party shall be evidenced by a promissory note which shall have
been pledged pursuant to the Guarantee and Collateral Agreement and (z) any such
Indebtedness owing by any Subsidiary that is not a Loan Party to any Loan Party
shall be incurred in compliance with Section 7.7;

(d)Guarantee Obligations incurred by any Group Member of obligations of any
Group Member to the extent such obligations are not prohibited hereunder;
provided that (i) to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates and (ii) any Guarantee
Obligations incurred by any Loan Party of obligations of a Restricted Subsidiary
that is not a Loan Party shall be permitted to the extent incurred in compliance
with Section 7.7;

(e)Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(e)
and any Permitted Refinancing Indebtedness in respect thereof;

(f)Indebtedness (including Capital Lease Obligations) secured by Liens permitted
by Section 7.3(g) in an aggregate principal amount not to exceed at any one time
outstanding the greater of (i) $75,000,000 and (ii) 5% of Consolidated Net
Tangible Assets (as of the date incurred);

(g)Indebtedness representing deferred compensation to employees or directors of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

(h)Indebtedness incurred in the ordinary course of business or that is
consistent with past practice and owed in respect of any netting services,
overdrafts and related liabilities arising from treasury, depository, credit or
debit card, purchase card or other cash management services or in connection
with any automated clearing-house transfers of funds, in each case that does not
constitute Indebtedness for borrowed money;

(i)Indebtedness arising under any Swap Agreement permitted by Section 7.11;

(j)Indebtedness (other than Indebtedness for borrowed money) that may be deemed
to exist pursuant to any guarantees, warranty or contractual service
obligations, performance, surety, statutory, appeal, bid, prepayment guarantee,
payment (other than payment of Indebtedness) or completion of performance
guarantees or similar obligations incurred in the ordinary course of business;

98

--------------------------------------------------------------------------------

 

(k)Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health, disability or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;

(l)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;

(m)Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;

(n)Indebtedness in the form of purchase price adjustments (including in respect
of working capital), earnouts, deferred compensation, indemnification or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisitions or other
Investments permitted under Section 7.7 or Dispositions permitted under Section
7.5 (other than Dispositions permitted under Section 7.5(m);

(o)(i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary in a transaction permitted
hereunder) after the Closing Date, or Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition
of assets by the Borrower or such Restricted Subsidiary in a Permitted
Acquisition; provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such assets
are acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired and (ii) Permitted Refinancing Indebtedness in
respect of such Indebtedness; provided that after giving effect to the
applicable acquisition (or merger or consolidation) or such assumption of
Indebtedness, the Consolidated Leverage Ratio for the Applicable Reference
Period, calculated on a Pro Forma Basis as of the date of such acquisition (or
merger or consolidation) or assumption, is not in excess of 5.00 to 1.00;
provided further that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(o),
together with the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties outstanding under Sections 7.2(u) and
7.2(w), shall not exceed the Non-Guarantor Debt Limit (as of the date of
incurrence of Indebtedness pursuant to this Section 7.2(o));

(p) [Reserved];

(q)Indebtedness of the Borrower in respect of the 2023 Notes in an aggregate
principal amount at any time outstanding not to exceed $275,000,000 and any
Permitted Refinancing Indebtedness in respect thereof;

(r)Indebtedness of the Borrower  in respect of the 2025 Notes in an aggregate
principal amount at any time outstanding not to exceed $300,000,000 and any
Permitted Refinancing Indebtedness in respect thereof;

99

--------------------------------------------------------------------------------

 

(s)(i) Subordinated Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $150,000,000 and (ii) 15.00% of
Consolidated Net Tangible Assets (as of the date incurred);

(t)Term Loan Incremental Equivalent Debt (and any Permitted Refinancing
Indebtedness in respect thereof) in an aggregate amount not to exceed (x) the
Base Incremental Amount plus (y) the Term Loan Voluntary Prepayment Amount minus
(y) an amount equal to amount of the Voluntary Prepayment Amount plus (z) the
Maximum Incremental Term Loan Amount; provided that (i) immediately prior to and
immediately after giving effect to the incurrence of any Indebtedness under this
Section 7.2(t), no Default or Event of Default shall have occurred and be
continuing,  and (ii) the Borrower will, on the date of incurrence of such
Indebtedness deliver to the Administrative Agent a certificate of a Responsible
Officer, dated such date, confirming the satisfaction of the conditions set
forth above as applicable and attaching a reasonably detailed calculation of the
Consolidated Leverage Ratio on a Pro Forma Basis as of the applicable date
identifying the Indebtedness being incurred and specifying that it is being
incurred pursuant to this Section 7.2(t).

(u)(i) Permitted Unsecured Indebtedness so long as, at the time of incurrence of
such Permitted Unsecured Indebtedness, the Consolidated Leverage Ratio for the
Applicable Reference Period, calculated on a Pro Forma Basis as of the date of
incurrence thereof (but excluding from Unrestricted Cash in making such pro
forma calculation the Net Cash Proceeds of such Indebtedness), is not in excess
of 5.00 to 1.00; provided that (x) immediately prior to and immediately after
giving effect to the incurrence of any Permitted Unsecured Indebtedness under
this Section 7.2(u), no Default or Event of Default shall have occurred and be
continuing and (y) the aggregate principal amount of Permitted Unsecured
Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding
under this Section 7.2(u), together with the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred
pursuant to Sections 7.2(o) and 7.2(w), shall not exceed the Non-Guarantor Debt
Limit (as of the date of incurrence of Indebtedness pursuant to this Section
7.2(u))and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(v)Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
out of any Permitted Supply Chain Financing;

(w)additional Indebtedness of the Borrower or any of its Restricted Subsidiaries
in an aggregate principal amount (for the Borrower and all Restricted
Subsidiaries) not to exceed at any time outstanding the greater of (i)
$100,000,000 and (ii) 7.5% of Consolidated Net Tangible Assets (as of the date
incurred); provided that the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties outstanding under this Section
7.2(w), together with the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties outstanding under Section
7.2(o) and 7.2(u), shall not exceed the Non-Guarantor Debt Limit (as of the date
of incurrence of Indebtedness pursuant to this Section 7.2(w));

(x)Attributable Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $75,000,000 and (ii) 5% of Consolidated Net Tangible Assets (as
of the date incurred) at any time outstanding, which Attributable Indebtedness
arises out of a sale and leaseback transaction permitted under Section 7.10; and

100

--------------------------------------------------------------------------------

 

(y)Indebtedness of any Loan Party in an aggregate principal amount not to exceed
the Net Cash Proceeds (Not Otherwise Applied) received after the Closing Date
and on or prior to such date from any issuance of Qualified Capital Stock by the
Borrower (other than any such issuance to a Group Member); and

(z)Guarantee Obligations incurred by any Group Member of obligations of any
Joint Venture or Unrestricted Subsidiary to the extent permitted under
Section 7.7(u).

For purposes of determining compliance with this ‎Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses ‎(a) through ‎(z) above, the Borrower may, in
its sole discretion, divide or classify or later divide, classify or reclassify
all or a portion of such item of Indebtedness in a manner that complies with
this Section 7.2 and will only be required to include the amount and type of
such Indebtedness (or any portion thereof) in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents and the Term
Loan Credit Agreement and, in each case, any Permitted Refinancing Indebtedness
in respect thereof, will at all times be deemed to be outstanding in reliance
only on the exception in ‎Section 7.2(a) and Section 7.2(b), respectively.

For the avoidance of doubt, a permitted refinancing in respect of Indebtedness
incurred pursuant to a Dollar-denominated or Consolidated Net Tangible
Assets-governed basket shall not increase capacity to incur Indebtedness under
such Dollar-denominated or Consolidated Net Tangible Assets-governed basket, and
such Dollar-denominated or Consolidated Net Tangible Assets-governed basket
shall be deemed to continue to be utilized by the amount of the original
Indebtedness incurred unless and until the Indebtedness incurred to effect such
permitted refinancing is no longer outstanding.

7.3Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:

 

(a)Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c)pledges, deposits or similar Liens in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)(i) deposits to secure (x) the performance of bids, supplier and other trade
contracts (including government contracts) (other than for borrowed money),
leases, statutory obligations (other than for borrowed money and other than any
such obligation imposed pursuant to Section 430(k) of the Code or Sections
303(k) or 4068 of ERISA) and (y) surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case (with respect to clauses (x)
and (y)) incurred in the ordinary course of business and (ii) Liens on cash
earnest money

101

--------------------------------------------------------------------------------

 

deposits in connection with any letter of intent or purchase agreement permitted
under this Agreement;

(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(f)Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(e); provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased (other than, in the case of
Permitted Refinancing Indebtedness, by any Additional Permitted Amount);

(g)Liens securing Indebtedness of any Group Member incurred pursuant to Section
7.2(f) to finance the acquisition of fixed or capital assets (and any Permitted
Refinancing Indebtedness in respect thereof); provided that (i) such Liens shall
be created within 180 days of the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and products thereof and (iii)
the amount of Indebtedness secured thereby is not increased; provided further
that in the event that purchase money obligations are owed to any Person with
respect to financing of more than one purchase of any fixed or capital assets,
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person;

(h)(i) Liens on the Collateral created pursuant to the Security Documents (or
any ABL Security Documents (as defined in the Intercreditor Agreement)), (ii)
Liens on cash granted in favor of any Lenders and/or the Issuing Lender created
as a result of any requirement to provide cash collateral pursuant to this
Agreement and (iii) subject to the Intercreditor Agreement, Liens on the
Collateral created pursuant to the Term Loan Security Documents (or any Term
Loan Security Documents (as defined in the Intercreditor Agreement));

(i)any interest or title of a licensor or lessor under any lease or license
entered into by any Group Member in the ordinary course of its business and
covering only the assets so leased;

(j)Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement relating to a Permitted Acquisition;

(k)Liens in favor of any Loan Party so long as (in the case of any Lien granted
by a Loan Party) such Liens are junior to the Liens created pursuant to the
Security Documents;

(l)Liens arising from filing Uniform Commercial Code or personal property
security financing statements (or substantially equivalent filings outside of
the United States) regarding leases;

102

--------------------------------------------------------------------------------

 

(m)any option or other agreement to purchase any asset of any Group Member, the
purchase, sale or other disposition of which is not prohibited by Section 7.5;

(n)Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default;

(o)Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Restricted Subsidiary or existing on any asset of any Person that becomes
a Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) to the
extent the Liens on such assets secure Indebtedness permitted by Section 7.2(o);
provided that (i) such Liens are not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted Subsidiary
(or such merger or consolidation) and (ii) such Liens attach at all times only
to the same assets or category of assets that such Liens (other than after
acquired property that is affixed or incorporated into the property covered by
such Lien) attached to, and secure only the same Indebtedness or obligations (or
any Permitted Refinancing Indebtedness in respect thereof permitted by Section
7.2(o)) that such Liens secured, immediately prior to such permitted
acquisition;

(p)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any other
Restricted Subsidiary in the ordinary course of business and permitted by this
Agreement;

(q)non-exclusive licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member in the ordinary course of business;

(r)Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

(s)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(t)Liens on premium refunds granted in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;

(u)banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions and securities
accounts and other financial assets maintained with a securities intermediary;
provided that such deposit accounts or funds and securities accounts or other
financial assets are not established or deposited for the purpose of providing
collateral for any Indebtedness and are not subject to restrictions on access by
the Borrower or any Restricted Subsidiary in excess of those required by
applicable banking regulations;  

(v)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.7 to be applied
against the purchase

103

--------------------------------------------------------------------------------

 

price for such Investment or (ii) consisting of an agreement to dispose of any
property in a Disposition permitted by Section 7.5, in each case, solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

(w)Liens solely on assets and securing Indebtedness of Restricted Subsidiaries
that are not Loan Parties permitted to be incurred pursuant to Section 7.2 in an
amount not to exceed the Non-Guarantor Limit;

(x)Liens on any Receivables Related Assets (i) granted to the provider of any
Permitted A/R Finance Transaction or (ii) that arise or may be deemed to arise
pursuant to any Permitted Supply Chain Financing;

(y)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members) the
greater of (i) $100,000,000 or 7.5% of Consolidated Net Tangible Assets (as of
the date incurred);

(z)Liens on the Collateral securing (i) Term Loan Incremental Equivalent Debt
permitted under Section 7.2(t) and (ii) any Permitted Refinancing Indebtedness
in respect thereof; provided that the Liens on the Collateral securing any such
Indebtedness shall be (i) junior, with respect to the ABL Priority Collateral,
to the Liens on the Collateral securing the Obligations and (ii) subject to the
Intercreditor Agreement or such other intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(aa)Liens on property purportedly rented to, or leased by, the Borrower or any
of its Restricted Subsidiaries pursuant to a sale and leaseback transaction
permitted under Section 7.10; provided that (i) such Liens do not encumber any
other property of the Borrower or its Restricted Subsidiaries and (ii) such
Liens secure only Indebtedness permitted under Section 7.2(x); and

(bb)Liens on cash to secure commodity Swap Obligations in an amount not to
exceed $25,000,000 in the aggregate at any one time outstanding.

For purposes of determining compliance with this Section 7.3, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria for more than one of the categories of Liens described in clauses (a)
through (bb) above, the Borrower may, in its sole discretion, divide or classify
or later divide, classify or reclassify all or a portion of such Lien in a
manner that complies with this Section 7.3 and will only be required to include
the amount and type of such Lien in one or more of the above clauses; provided
that all Liens securing Indebtedness outstanding under the Loan Documents and
the ABL Credit Agreement, and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.3(h).  Notwithstanding anything to the contrary in this Section
7.3, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly create, incur, assume or suffer to exist
any Lien securing Indebtedness for borrowed money (excluding, for the avoidance
of doubt, Liens permitted pursuant to Sections 7.3(g) and 7.3(aa), or any other
Lien

104

--------------------------------------------------------------------------------

 

permitted under this Section 7.3 securing Indebtedness constituting Capital
Lease Obligations or Attributable Indebtedness that is permitted to be incurred
under Section 7.2) upon any of fee-owned or leased real property, whether now
owned or hereafter acquired other than any Lien securing the Term Loans of Term
Loan Incremental Equivalent Debt.

7.4Fundamental Changes

.  Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

 

(a)any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary
(provided, that when any Subsidiary Guarantor is merging with or into another
Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing or
surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);

(b)any Restricted Subsidiary may merge, consolidate or amalgamate with any other
Person (other than the Borrower) in order to effect an Investment permitted
pursuant to Section 7.7; provided that if such Restricted Subsidiary is a
Subsidiary Guarantor the continuing or surviving Person shall be a Subsidiary
Guarantor;

(c)any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5; and

(d)any Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
may (i) dispose of any or all or substantially all of its assets to any Group
Member (upon voluntary liquidation or otherwise) or (ii) liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interest of the Borrower and is not materially disadvantageous to
the Administrative Agent or the Lenders.

7.5Disposition of Property

.  Dispose of any of its property, whether now owned or hereafter acquired, or,
in the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a)the Disposition of surplus, outdated, obsolete or worn out, or no longer used
or useable property (other than accounts receivable or inventory) in the
ordinary course of business;

(b)Dispositions of inventory, cash and Cash Equivalents in the ordinary course
of business;

(c)Dispositions permitted by Section 7.4(c)(i) or Section 7.4(d)(i);

(d)the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;

105

--------------------------------------------------------------------------------

 

(e)Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

(f)Dispositions of assets other than Accounts or Inventory included in the
Borrowing Base (including as a result of like-kind exchanges) to the extent that
(i) such assets are exchanged for credit (on a fair market value basis) against
the purchase price of similar or replacement assets or (ii) such asset is
Disposed of for fair market value and the proceeds of such Disposition are
promptly applied to the purchase price of similar or replacement assets;

(g)Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any Group Member;

(h)non-exclusive licenses or sublicenses of intellectual property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;

(i)the lapse, abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material intellectual property or rights relating thereto
that the Borrower determines in its reasonable judgment to be desirable to the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

(j)licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary;

(k)Dispositions to any Group Member; provided that any such Disposition
involving a Restricted Subsidiary that is not a Subsidiary Guarantor shall be
made in compliance with Sections 7.7 and 7.9;

(l) (i) Dispositions of assets to the extent that such Disposition constitutes
an Investment referred to in and permitted by Section 7.7, (ii) Dispositions of
assets to the extent that such Disposition constitute a Restricted Payment
referred to in and permitted by Section 7.6 (iii) Dispositions set forth on
Schedule 7.5(l) and (iv) sale and leaseback transactions permitted under Section
7.10;

(m)Dispositions of Receivables Related Assets in Permitted A/R Finance
Transactions; and

(n)other Dispositions of (i) assets not included in the Borrowing Base
(including Capital Stock) and/or (ii) Inventory in connection with the sale of
plant facility permitted by this Section 7.5 in an aggregate amount not to
exceed $30,000,000; provided that (A) in each case, such Disposition shall be
for fair market value (provided that with respect to any Disposition of Eligible
Inventory fair market value shall be in no event less than the value ascribed to
such assets in the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.2(g)), (B) at least 75% of the total
consideration for any such Disposition in excess of the greater of (x)
$30,000,000 and (y) 2.5% of Consolidated Net Tangible Assets

106

--------------------------------------------------------------------------------

 

received by the Borrower and its Restricted Subsidiaries shall be in the form of
cash or Cash Equivalents and Designated Non-Cash Consideration, (C) no Event of
Default then exists or would result from such Disposition (except if such
Disposition is made pursuant to an agreement entered into at a time when no
Event of Default exists), the Borrower shall have delivered to the
Administrative Agent a pro forma Borrowing Base Certificate, modified to give
effect to such Dispositions so that the Administrative Agent may determine
whether any prepayment is necessary to comply with Section 2.11(a) and (D) the
requirements of Section 2.11(b), to the extent applicable, are complied with in
connection therewith; provided, however, that for purposes of clause (B) above,
the following shall be deemed to be cash:  (I) any liabilities (other than
liabilities that are by their terms subordinated to the Obligations) of the
Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet (or in the notes thereto), or if the incurrence of such liability
took place after the date of such balance sheet, that would have been shown on
such balance sheet or in the notes thereto, as determined in good faith by the
Borrower) that are (i) assumed by the transferee of any such assets and for
which the Borrower and/or its Restricted Subsidiaries have been validly released
by all relevant creditors in writing or (ii) otherwise cancelled or terminated
in connection with such Disposition, (II) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received in the conversion) within
180 days following the closing of the applicable Disposition and (III) any
Designated Non-Cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 7.5(n) that is at that time outstanding, not to exceed
the greater of (1) $60,000,000 and (2) 4% of Consolidated Net Tangible Assets
(as of the date of such disposition (or, at the Borrower’s election, as of the
date of entry into a binding agreement with respect to such Disposition) (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value); and

(o)other Dispositions of operating segments, business units, divisions, lines of
business, or the assets or Capital Stock of any Subsidiary of the Borrower which
individually may comprise an operating segment,  business unit, division or line
of business, division, and with respect to which the Board of Directors of the
Borrower has determined are no longer strategic or core to the Borrower’s
business (taken as a whole), in an aggregate sales price for each such
Disposition or related series of Dispositions not to exceed $75,000,000
(exclusive of any earnout consideration payable in connection therewith);
provided that no more than two (2) such Dispositions or series of related
Dispositions may be consummated prior to the Scheduled Maturity Date;

(p)the surrender or waiver of contract rights in the ordinary course of business
or the surrender or waiver of litigation claims or the settlement, release or
surrender of tort or litigation claims of any kind;

(q)the transfer of improvements or alterations in connection with any lease of
property upon the termination thereof;

(r)any Restricted Payment permitted by Section 7.6 or Investment permitted by
Section 7.7; and

107

--------------------------------------------------------------------------------

 

(s)the termination of a lease of real or personal property.

Notwithstanding anything to the contrary contained in this Section 7.5, in no
event shall any Disposition of assets included in the Borrowing Base and
contributing more than 20% of the Borrowing Base (other than Dispositions
permitted pursuant to Section 7.5(b)) be permitted unless the Administrative
Agent receives a completed Borrowing Base Certificate concurrently with such
Disposition.

7.6Restricted Payments

.  Declare or pay any dividend (other than dividends payable solely in common
stock of the Person making such dividend) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:

(a)any Restricted Subsidiary may make Restricted Payments ratably to its equity
holders (or if not ratably, on a basis more favorable to the Borrower and the
other Loan Parties);

(b)so long as no Event of Default shall have occurred and be continuing, the
Borrower may purchase its common stock or common stock options from present or
former officers or employees of any Group Member upon the death, disability or
termination of employment of such officer or employee, provided, that the
aggregate amount of payments under this Section 7.6(b) after the Closing Date
(net of any proceeds received by the Borrower after the Closing Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000;

(c)the Borrower may declare and pay dividends with respect to its Capital Stock
payable solely in shares of Qualified Capital Stock;

(d)the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock in the Borrower;

(e)the Borrower may acquire its Capital Stock upon the exercise of stock options
for such Capital Stock of the Borrower if such Capital Stock represents a
portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with the exercise of options by,
or the vesting of restricted Capital Stock or similar equity awards held by, any
current or former director, officer or employee of any Group Member;

(f)the Borrower may convert or exchange any of its Capital Stock for or into
Qualified Capital Stock;

(g)so long as the Payment Conditions are met, the Borrower may make Restricted
Payments; and

108

--------------------------------------------------------------------------------

 

(h)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date make
additional Restricted Payments in an aggregate amount not to exceed from and
after the Closing Date the greater of (i) $25,000,000 and (ii) 2% of
Consolidated Net Tangible Assets.

7.7Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)investments in cash and Cash Equivalents;

(c)Guarantee Obligations of any Group Member in respect of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary (including any such
Guarantee Obligations arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) (A) a Restricted Subsidiary that is not a
Subsidiary Guarantor shall not Guarantee any Indebtedness for borrowed money of
any Loan Party and (B) any Guarantee Obligations in respect of Subordinated
Indebtedness shall be subordinated to the Obligations on terms no less favorable
to the Lenders than those of the Subordinated Indebtedness and (ii) no Guarantee
Obligations of any Loan Party of Indebtedness (excluding, for the avoidance of
doubt, Guarantee Obligations in respect of obligations not constituting
Indebtedness) of any Restricted Subsidiary that is not a Loan Party shall be
permitted pursuant to this Section 7.7(c) if, at the time of the incurrence of,
and after giving effect to, such Guarantee Obligations (and any substantially
simultaneous use of the Permitted Amount), the Permitted Amount would be less
than zero;

(d)loans and advances to directors, officers and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $5,000,000 at any one time outstanding;

(e)loans or advances made by the Borrower or any Restricted Subsidiary to any
Restricted Subsidiary; provided that no loan or advance made by any Loan Party
to a Restricted Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 7.7(e) if, at the time of, and after giving effect to, the
making of such loan or advance (and any substantially simultaneous use of the
Permitted Amount) and the use of proceeds thereof, the Permitted Amount would be
less than zero;

(f) Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries, other than current assets, made by any Group Member
with the proceeds of any Disposition of ABL Priority Collateral;

(g)(i) Investments by the Borrower in any Subsidiary Guarantor and by any
Subsidiary Guarantor in any Loan Party, and (ii) Investments (including by way
of capital contributions) by any Group Member in Equity Interests in their
Restricted Subsidiaries; provided, in the case of clause (ii), no Investment by
any Loan Party in any Restricted Subsidiary that is not

109

--------------------------------------------------------------------------------

 

a Loan Party shall be permitted pursuant to this Section 7.7(g) if, at the time
of the making of, and after giving effect to, such Investment (and any
substantially simultaneous use of the Permitted Amount), the Permitted Amount
would be less than zero;

(h)any Permitted Acquisition; provided that the Payment Conditions are met;

(i)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5;

(j)Investments acquired as a result of the purchase or other acquisition by any
Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation of such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition;

(k)Investments existing on the Closing Date and set forth on Schedule 7.7(k) and
any modification, refinancing, renewal, refunding, replacement or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.7(k) is not increased from the amount of such Investment on the
Closing Date;

(l)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(m)Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with any
Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(n)guarantees by the Borrower or any Restricted Subsidiary of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(o)Investments made to effect the pledges and deposits described in, and
permitted under, Section 7.3(c) and (d);

(p)Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Capital
Stock, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereto);

(q)mergers and consolidations permitted under Section 7.4 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are Wholly
Owned Subsidiaries;

(r)[reserved];

(s)[reserved];

110

--------------------------------------------------------------------------------

 

(t)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries so long as the
Payment Conditions are met;

(u)(i) any Investment in any Joint Venture or Unrestricted Subsidiary and (ii)
any Permitted Acquisition of Persons that do not, upon acquisition thereof,
become Subsidiary Guarantors, and property that is not, upon acquisition
thereof, owned by Loan Parties; provided that no Investment or Permitted
Acquisition shall be permitted pursuant to this Section 7.7(u) if, at the time
of, and after giving effect to, the making of such loan or advance (and any
substantially simultaneous use of the Permitted Amount) and the use of proceeds
thereof, the Permitted Amount would be less than zero;

(v)Investments constituting the extension of credit made to any purchaser of
Receivables Related Assets in connection with any Permitted A/R Finance
Transaction relating to the balance of the purchase price payable therefor by
such purchaser; and

(w)Investments by the Borrower in connection with its membership in Northwest
Farm Credit Services system, consistent with past practice, and as required by
the bylaws of Northwest Farm Credit Services and the requirements of the Farm
Credit Act of 1971 and the regulations thereunder.

7.8Optional Payments of Certain Debt Instruments

.  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Indebtedness or the Term Loans (any
of the foregoing, a “Restricted Debt Payment”) other than:

(a)refinancings of Junior  Indebtedness with the proceeds of permitted
Refinancing Indebtedness permitted in respect thereof under Section 7.2;

(b)payments of or in respect of Junior Indebtedness made solely with proceeds of
Qualified Capital Stock or the conversion of any Junior Indebtedness into
Qualified Capital Stock;

(c)prepayments of Junior Indebtedness; provided that no prepayment of any such
Indebtedness shall be permitted unless the Payment Conditions are met;

(d)prepayments of the Term Loans or Term Loan Incremental Equivalent Debt
ranking pari passu in right of security with the Term Loans so long as (A)(I) no
Event of Default has occurred and is continuing and (II) after giving effect to
the Restricted Debt Payment, Availability is greater than 10% of the Total
Commitments or (B) such Restricted Debt Payment is made using the Net Cash
Proceeds of any Disposition of Term Loan Priority Collateral.

Notwithstanding anything to the contrary contained in this Section 7.8, in no
event shall any payment in respect of Subordinated Indebtedness be permitted if
such payment is in violation of the subordination provisions of such
Subordinated Indebtedness.

7.9Transactions with Affiliates

.  Enter into any transaction, including any purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any

111

--------------------------------------------------------------------------------

 

management, advisory or similar fees, with any Affiliate (other than (x)
transactions between or among the Loan Parties and (y) transactions between or
among the Borrower and its Restricted Subsidiaries consistent with past
practices and made in the ordinary course of business) unless such transaction
is (a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate as
determined in good faith by the board of directors of the Borrower; provided
that the foregoing restriction in clause (b) shall not apply to (i) transactions
permitted under Section 7.6; (ii) the payment of customary directors’ fees and
indemnification and reimbursement of expenses to directors, officers or
employees; (iii) any issuance of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
Board of Directors; (iv) employment, retention, severance and similar
arrangements (including equity or equity based incentive plans, stock ownership
plans, compensation or incentive plans and arrangements and employee benefit
plans and arrangements) and indemnification arrangements entered into in the
ordinary course of business between the Borrower or any Restricted Subsidiary
and any employee, officer or director thereof; (v) intercompany transactions
undertaken in good faith (as certified by a Responsible Officer) for the purpose
of improving the consolidated tax efficiency of the Group Members, (vi)
Investments permitted by Section 7.7(d), (vii) payment of customary fees and
reasonable out of pocket costs to, and indemnities for the benefit of,
directors, officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Subsidiaries, and (viii) transactions
disclosed in the Borrower’s SEC filings made prior to the Closing Date.

7.10Sales and Leasebacks

.  Enter into any arrangement with any Person providing for the leasing by any
Group Member of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member, unless (a) the Disposition
of the property subject to such transaction is permitted by Section 7.5 and the
Borrower or the applicable Restricted Subsidiary would be entitled to incur
Liens with respect to such transaction pursuant to Section 7.3 and Indebtedness
in an amount equal to the Attributable Indebtedness with respect to such
transaction pursuant to Section 7.2 and (b) the Net Cash Proceeds received by
the applicable Group Member in connection with such transaction are at least
equal to the fair market value (as determined by the board of directors of the
Borrower or a member of the senior management of the Borrower) of such property;
provided that the aggregate amount of consideration paid to the Group Members
(and the aggregate principal amount of any Attributable Indebtedness) in respect
of transactions permitted under this Section 7.10 shall not exceed the greater
of (i)$75,000,000 and (ii) 5% of Consolidated Net Tangible Assets (as of the
date of consummation of such arrangement).

7.11Swap Agreements

.  Enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which any Group Member has actual exposure (other
than those in respect of Capital Stock), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Group Member
and (c) Swap Agreements in existence as of the Closing Date and reflected in the
Borrower’s filings with the SEC.

112

--------------------------------------------------------------------------------

 

7.12Changes in Fiscal Periods

.  Change Borrower’s fiscal year end or change the Borrower’s method of
determining fiscal quarters (without the consent of the Administrative Agent)
except as permitted by GAAP and recommended by Borrower’s auditors or required
by GAAP.

7.13Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired to secure its obligations under the Loan Documents to
which it is a party other than (a) (i) this Agreement, the other Loan Documents,
the Term Loan Documents, the 2023 Notes Indenture and the 2025 Notes Indenture,
(ii) agreements related to other Indebtedness permitted by this Agreement to the
extent that encumbrances or restrictions imposed by such other Indebtedness are
not more restrictive on the Loan Party or any of its applicable Subsidiaries
than the encumbrances and restrictions contained in this Agreement as determined
by the chief executive officer or the chief financial officer of the Borrower in
good faith and (iii) any agreement governing any Permitted Refinancing
Indebtedness in respect of the Loans, the Term Loans, the 2023 Notes Indenture
or the 2025 Notes Indenture , in each case, with respect to this clause (iii),
so long as any such agreement is not more restrictive than the Loan Documents,
the Term Loan Documents or the documents governing the Indebtedness being
refinanced, as applicable, (b) any agreements governing any purchase money
Liens, Attributable Indebtedness or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement in effect at
the time any Subsidiary becomes a Restricted Subsidiary of the Borrower, so long
as such prohibition or limitation applies only to such Restricted Subsidiary
(and, if applicable, its Subsidiaries) and such agreement was not entered into
in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower, as such agreement may be amended, restated, supplemented, modified
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
7.13 contained therein, (d) customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
subleases, licenses or sublicenses, so long as such restrictions are limited to
the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (e) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale; provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder, (f) restrictions imposed by applicable law or regulation or
license requirements; (g) customary provisions restricting assignment of any
agreement, which provisions are entered into in the ordinary course of business;
(h) any customary restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Section 7.3 and (i) customary
provisions contained in joint venture agreements, shareholder agreements and
other similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture (and its assets or Capital Stock issued
by such Person) entered into in the ordinary course of business.

7.14Clauses Restricting Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary of the Borrower to
(a) make Restricted Payments in respect of any Capital Stock of

113

--------------------------------------------------------------------------------

 

such Restricted Subsidiary held by, or pay any Indebtedness owed to, any Group
Member, (b) make loans or advances to, or other Investments in, any Group Member
or (c) transfer any of its assets to any Group Member, except for (i) any
encumbrances or restrictions existing under (A) this Agreement, the other Loan
Documents, the Term Loan Documents, the 2023 Notes Indenture and the 2025 Notes
Indenture, (B) any agreement governing Indebtedness incurred pursuant to Section
7.2 so long as such encumbrance or restriction is customary in agreements
governing Indebtedness of such type and is no more restrictive than the Loan
Documents or (C) any agreement governing Permitted Refinancing Indebtedness in
respect of the Loans, any Term Loans or any other Indebtedness incurred pursuant
to Section 7.2, in each case so long as any such agreement is not more
restrictive than the Loan Documents, the Term Loan Documents or the documents
governing the Indebtedness being refinanced, as applicable, (ii) any
encumbrances or restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any encumbrance or restriction applicable to a
Restricted Subsidiary (and, if applicable, its Subsidiaries) under any agreement
of such Restricted Subsidiary in effect at the time such Person becomes a
Restricted Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower, as such agreement may be amended, restated, supplemented, modified
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
7.14 contained therein, (iv) customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
subleases, licenses or sublicenses, so long as such restrictions are limited to
the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (v) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder, (vi) restrictions of the nature referred to in clause (c)
above under the agreements governing purchase money liens, Attributable
Indebtedness or Capital Lease Obligations otherwise permitted hereby, which
restrictions are only effective against the assets financed thereby, (vii) any
applicable law, rule or regulation (including applicable currency control laws
and applicable state corporate statutes restricting the payment of dividends in
certain circumstances), (viii) agreements related to other Indebtedness
permitted by this Agreement to the extent that encumbrances or restrictions
imposed by such other Indebtedness (x) are (A) customary for financing
arrangements of their type or (B) not, when taken as a whole, materially more
restrictive on the Loan Party or any of its applicable Subsidiaries than the
restrictions contained in this Agreement as determined by the chief executive
officer or the chief financial officer of the Borrower in good faith and (y)
will not materially affect the Loan Parties’ ability to satisfy their
obligations hereunder or under the other Loan Documents, or (ix) customary
provisions contained in joint venture agreements, shareholder agreements and
other similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture (and its assets or Capital Stock issued
by such Person) entered into in the ordinary course of business.

7.15Lines of Business

.  Enter into any business, either directly or through any Restricted
Subsidiary, except for those businesses in which the Group Members were engaged
on the Closing Date or that are reasonably related, ancillary or complementary
thereto.

114

--------------------------------------------------------------------------------

 

7.16Use of Proceeds

.  Request any Loan or Letter of Credit, and the Borrower shall not use, and
shall procure that its Restricted Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent that such activities, businesses or transaction would be prohibited
by Sanctions if conducted by a corporation incorporated in the United States or
a European Union member state or (c) in any manner that would result in the
violation of  any Sanctions applicable to any party hereto.

SECTION 8.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.13 of
the Guarantee and Collateral Agreement; or

(d)any Loan Party shall default in the observance or performance of any
agreement in Section 6.2(g) and such default shall continue unremedied for a
period of 5 days after notice to the Borrower from the Administrative Agent;

(e)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(f)any Group Member shall (i) default in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Material Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Material

115

--------------------------------------------------------------------------------

 

Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; or

(g)(i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(h)(i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect; or

(i)one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not disputed coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded, as applicable, pending appeal
within 30 days from the entry thereof; or

(j)any of the Security Documents or the Intercreditor Agreement shall cease, for
any reason, to be in full force and effect (other than pursuant to the terms
hereof or the

116

--------------------------------------------------------------------------------

 

Intercreditor Agreement, respectively), or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby (and, for the avoidance of doubt, as required by
the Intercreditor Agreement), except to the extent that such cessation results
from the failure of the Administrative Agent to maintain possession of
certificates representing securities pledged or to file continuation statements
under the Uniform Commercial Code of any applicable jurisdiction; or

(k)the guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(l)the subordination provisions contained in any Subordinated Indebtedness with
an aggregate principal amount in excess of $30,000,000 shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert; or

(m)a Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full and no Letters of Credit shall be
outstanding, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section,

117

--------------------------------------------------------------------------------

 

presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Loan Parties of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk. The Administrative Agent or
any Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Loan Party, which right or equity is hereby waived and
released.  The Borrower further agrees, at the Administrative Agent’s request,
to assemble, or cause the applicable Loan Party to assemble, the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at the Borrower’s or such Loan Party’s
premises or elsewhere.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 8, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the obligations of the Loan Parties under the
Loan Documents, in such order as the Administrative Agent may elect, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the New York UCC, need the Administrative Agent account for the surplus, if any,
to any Loan Party.  To the extent permitted by applicable law, the Borrower on
behalf of itself and the other Loan Parties, waives all claims, damages and
demands it or any other Loan Party may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder,
except to the extent such damages are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender, as
the case may be.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

SECTION 9.  THE AGENTS

9.1Appointment

.

118

--------------------------------------------------------------------------------

 

(a)Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent under the Loan Documents and each Lender and each
Issuing Lender authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders and the Issuing
Lenders with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders (or, for
matters that require consent of a greater or different number or percentage
pursuant to Section 10.1, such other number or percentage of Lenders) prior to
the exercise of any such instructed action and may refrain from acting until
such clarification or direction has been provided. Except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Lenders (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative

119

--------------------------------------------------------------------------------

 

in nature. Without limiting the generality of the foregoing, the Administrative
Agent does not assume and shall not be deemed to have assumed any obligation or
duty or any other relationship as the agent, fiduciary or trustee of or for any
Lender, other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby.

(d)Nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(e)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(f)No Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.

(g)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Reimbursement Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the

120

--------------------------------------------------------------------------------

 

Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.3) allowed in such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.3).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

(h)The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

9.2Administrative Agent’s Reliance, Indemnification, Etc.

.

(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to

121

--------------------------------------------------------------------------------

 

the Administrative Agent by the Borrower, a Lender or an Issuing Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent or (vi) the
creation, perfection or priority of Liens on the Collateral.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.6, (ii) may rely on the Register to the
extent set forth in Section 10.6(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Lender and shall not be responsible to any Lender or Issuing Lender
for any statements, warranties or representations made by or on behalf of any
Loan Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, may presume that such condition
is satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

9.3Posting of Communications

.

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured

122

--------------------------------------------------------------------------------

 

through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
each of the Issuing Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, each of the Issuing
Lenders and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing Lender’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

(e)Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the

123

--------------------------------------------------------------------------------

 

Administrative Agent’s generally applicable document retention procedures and
policies, but subject to the requirements of Section 10.15.

(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

9.4The Administrative Agent Individually

. With respect to its Commitment and Loans, Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Lender, as the case may be. The terms “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender or as one of the Required Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Lenders.

9.5Successor Administrative Agent

.

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate in New York, New York of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent

124

--------------------------------------------------------------------------------

 

to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders and the Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Security Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 10.3, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

(c)Any successor Administrative Agent appointed pursuant to this Section 9.5
shall deliver to Borrower, on or before the date on which it becomes the
Administrative Agent hereunder, either (i) a duly executed copy of IRS Form W-9
(or any applicable successor form) certifying that the successor Administrative
Agent is not subject to backup withholding, or (ii) (A) a duly completed and
executed copy of IRS Form W-8ECI to establish that the successor Administrative
Agent is not subject to withholding Taxes under the Code with respect to any
amounts payable for the account of the successor Administrative Agent under any
of the Loan Documents, and (B) a duly executed copy of IRS Form W-8IMY,
certifying on Part I and Part VI of such IRS Form W-8IMY (or applicable
successor form or Parts) that it is a U.S. branch that has agreed to be treated
as a U.S. person for United States federal withholding Tax purposes with respect
to payments received by it from Borrower for the account of others under the
Loan Documents.

9.6Acknowledgments of Lenders and Issuing Lenders

.

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related

125

--------------------------------------------------------------------------------

 

Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Closing Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date.

9.7Collateral Matters

.

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.8 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.

(b)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.3. The Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

(c)At least once each calendar year, the Administrative Agent will conduct or
caused to be conducted an Annual Field Examination, pursuant to Section 6.6(c),
and an Annual Inventory Appraisal, pursuant to Sections 6.6(b).

9.8Credit Bidding

.  The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner

126

--------------------------------------------------------------------------------

 

purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.1 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

127

--------------------------------------------------------------------------------

 

9.9Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the  Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of
the  following is and will be true:

such Lender is not using “plan assets” (within the meaning of the Plan
Asset  Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class  exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company  general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance  company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions  involving bank
collective investment funds) or PTE 96-23 (a class exemption for
certain  transactions determined by in-house asset managers), is applicable with
respect to such Lender’s  entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

such  other  representation,  warranty  and  covenant  as  may  be  agreed  in  writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger or any
of their respective Affiliates is a fiduciary with respect to the Collateral or
the assets of such Lender (including in connection

128

--------------------------------------------------------------------------------

 

with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

(c)The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, or the Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

9.10Flood Insurance Laws

.  JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the Flood Insurance Laws. JPMCB, as
administrative agent or collateral agent on a syndicated facility, will post on
the applicable electronic platform (or otherwise distribute to each Lender in
the syndicate) documents that it receives in connection with the Flood Insurance
Laws.  However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Insurance Laws, each federally regulated Lender (whether
acting as a Lender or Participant in the facility) is responsible for assuring
its own compliance with the flood insurance requirements.

SECTION 10.  MISCELLANEOUS

10.1Amendments and Waivers

.  Subject to Section 2.16(b), neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined

129

--------------------------------------------------------------------------------

 

terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of “Required Lenders” “Supermajority Lenders” or “Majority Facility
Lenders” without the written consent of each Lender of the applicable Facility
or change any other provision of this Agreement or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Facility)
required to waive, amend or otherwise modify any rights thereunder or make any
determination or grant any consent thereunder without the written consent of
each Lender (or each Lender of the applicable Facility, as applicable), (iv)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (v) amend,
modify or waive any provision of Section 2.17 without the written consent of
each Lender in respect of each Facility adversely affected thereby; (vi)
increase the advance rates set forth in the definition of “Borrowing Base” or
add new categories of eligible assets, without the written consent of the
Supermajority Lenders; (vii) modify eligibility criteria, as such eligibility
criteria are in effect on the Closing Date (including adding new categories of
eligible assets or eliminating any category of the Reserves in effect on the
Closing Date; provided, however, that, for the avoidance of doubt,
notwithstanding anything in this Section 10.1 to the contrary, the
Administrative Agent may, in its Permitted Discretion and without the consent of
any other Lenders, eliminate any category of Reserve that was added after the
Closing Date by the Administrative Agent) in any manner that has the effect of
increasing the amounts available to be borrowed hereunder without the written
consent of the Supermajority Lenders; (viii) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (ix) [reserved]; or (x) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, (i) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof, in each case, as permitted by this Agreement and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders and (ii) no Lender’s consent
is required to effect any amendment or supplement to any intercreditor agreement
or arrangement that is not prohibited by this Agreement that is for the purpose
of adding the holders

130

--------------------------------------------------------------------------------

 

of any Indebtedness as expressly contemplated by the terms of such intercreditor
agreement or arrangement and such other amendments reasonably related thereto as
the Administrative Agent may determine.

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document not materially
adverse to any Lender and (ii) the Loan Documents may be amended in accordance
with Section 2.24 and Section 2.25.

Subject to Section 6.10(e), if any fee-owned or leased real property shall be
taken as Collateral then (a) the Lenders shall receive 45 days’ prior notice,
(b) each Lender shall confirm to the Administrative Agent that it has completed
all flood due diligence, receives copies of all flood insurance documentation
and confirmed floor insurance compliance as required by the Flood Insurance Laws
or as otherwise satisfactory to such Lender and (c) concurrently with the
placement of the initial Lien on real property as Collateral, this Agreement
shall be amended (in a manner satisfactory to each federally-regulated Lender)
to include provisions regarding on-going compliance with Flood Insurance Laws,
including a covenant to maintain appropriate flood insurance and provisions
requiring satisfactory completion of flood insurance due diligence by all
Lenders prior to taking a new Lien on real property or modifying any Loan
Document to add, increase, renew or extend any loan, commitment or credit line
hereunder.

10.2Notices

.  All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or e-mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile or e-mail notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

Borrower:

Clearwater Paper Corporation

601 West Riverside, Suite 1100

Spokane, WA 99201

Attention:  Heidi Blair, VP, Treasurer

Facsimile: 509-444-9793

E-mail:  Heidi.blair@clearwaterpaper.com

 

 

 

 

 

 

with a copy to:

 

Pillsbury Winthrop Shaw Pittman LLP

4 Embarcadero Center

San Francisco, CA 94111

Attention:  Philip J. Tendler, Esq.

Facsimile: (415) 983-1200

E-mail: philip.tendler@pillsburylaw.com

131

--------------------------------------------------------------------------------

 

 

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

2200 Ross Avenue, 9th Floor

Dallas, TX 75201

Attention: Jerome Prince, Executive Director

Phone: 214-965-2514

E-mail: jerome.d.prince@jpmorgan.com

 

 

with a copy to:

JPMorgan Chase Bank, N.A.

3 Park Plaza, 9th Floor

Irvine, CA 92614

Attention: John P. Freeman

Phone: 949-838-2608

E-mail: john.p.freeman@jpmorgan.com

 

 

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

10.5Payment of Expenses and Taxes

.  The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Arrangers for all of their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication of the
Commitments and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and

132

--------------------------------------------------------------------------------

 

administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees, disbursements and other charges of one
primary counsel to the Administrative Agent and the Arrangers and, if necessary,
one local counsel in each applicable jurisdiction and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower at least three (3) Business Days prior to the Closing Date (in the
case of amounts to be paid on the Closing Date) and from time to time thereafter
on a quarterly basis or such other periodic basis as the Administrative Agent
shall deem appropriate, (b) to pay or reimburse each Lender, Issuing Lender and
the Administrative Agent for all its reasonable and documented costs and
out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees,
disbursements and other charges of counsel to the Administrative Agent and the
Lenders and including all reasonable and documented costs and expenses incurred
during any workout, restructuring or negotiations (it being understood that
expenses reimbursed by the Borrower under this Section 10.5 shall include costs
and expenses incurred in connection with (1) appraisals, environmental reviews
and insurance reviews, (2) field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination and (3) forwarding loan proceeds,
collecting checks and other items of payment and establishing and maintaining
the accounts and lock boxes, and costs and expenses of preserving and protecting
the Collateral, (c) to pay, indemnify, and hold each Lender, Issuing Lender and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Arrangers and
each Agent, their respective affiliates, and their respective officers,
directors, employees, agents, advisors and controlling persons, and with respect
to Issuing Lenders, correspondents and branches (each, an “Indemnitee”) harmless
from and against any and all other liabilities, losses, claims, damages,
penalties, actions, judgments, suits, costs or expenses (including the
reasonable and documented fees, disbursements and other charges of counsel) of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any claim, litigation,
investigation or proceeding regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or Letters of Credit
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
any Group Member or its operations or properties and the reasonable and
documented fees, disbursements and other charges of legal counsel (limited to
reasonable and documented fees, disbursements and other charges of one primary
counsel for all Indemnities (taken together as a single group or client) and, if
necessary, one local counsel required in any relevant jurisdiction (which may
include a single counsel acting in multiple jurisdictions) and applicable
special regulatory counsel for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, of another firm of counsel (and, if applicable,
another local counsel in any relevant jurisdiction and applicable special

133

--------------------------------------------------------------------------------

 

regulatory counsel) for all similarly affected Indemnitees) (in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from (x) the bad
faith, gross negligence or willful misconduct of such Indemnitee (or any of its
Affiliates, officers, directors, employees, agents, advisors or controlling
persons), (y) a material breach by such Indemnitee of its obligations under the
Loan Documents or (z) disputes or proceedings that are brought by an Indemnitee
against any other Indemnitee (other than any claims against any Arranger or
Agent in its capacity or in fulfilling its roles as an Arranger or Agent
hereunder or any similar role with respect to any Facility) to the extent such
disputes do not arise from any act or omission of any Loan Party or any of its
Affiliates.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  No
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee (or any of its Affiliates, officers, directors,
employees, agents, advisors or controlling persons) or (y) a material breach in
bad faith by such Indemnitee of its obligations under the Loan Documents.  No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  This Section 10.5 shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax
claim.  The agreements in this Section 10.5 shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6Successors and Assigns; Participations and Assignments

.  (a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees (each, an “Assignee”), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

134

--------------------------------------------------------------------------------

 

 

(A)

the Borrower (such consent not to be unreasonably withheld), provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if a Specified
Event of Default has occurred and is continuing, any other Person; and provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)

the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of its Commitment or Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)

the Issuing Lender (such consent not to be unreasonably withheld).

(ii)Assignments shall be subject to the following additional conditions:

 

(A)

except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

 

(B)

(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

(C)

the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain

135

--------------------------------------------------------------------------------

 

 

material non-public information about the Borrower and its Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing, to each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

136

--------------------------------------------------------------------------------

 

(vi)Each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is an Eligible Assignee or have any
liability with respect to any assignment made to a Disqualified Lender or any
other Person that is not an Eligible Assignee

(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (ii) directly affects such
Participant.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to effectuate the provisions of
Section 2.22 with respect to any Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (ii) shall not be entitled
to receive any greater payment under Sections 2.18 or 2.19, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent that (x) the Borrower is notified of the
participation sold to such Participant and the sale of the participation to the
Participant is made with the Borrower’s prior written consent or (y) such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in

137

--------------------------------------------------------------------------------

 

any Commitments, Loans, Letters of Credit or its other obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.  The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

(e)[Reserved].

(f)The list of Disqualified Lenders (i) shall be made available to the Lenders
by posting on IntraLinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent.  A Lender may provide the list of
Disqualified Lenders to any potential assignee or participant on a confidential
basis in accordance with Section 10.15 hereof for the purpose of verifying
whether such Person is a Disqualified Lender.

10.7Adjustments; Set-off

.  (a)  Except to the extent that this Agreement or a court order expressly
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set-off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

138

--------------------------------------------------------------------------------

 

(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff (i) all amounts
so set-off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

10.8Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11GOVERNING LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

10.12Submission To Jurisdiction; Waivers

.  The Borrower and each Credit Party hereby irrevocably and unconditionally:

139

--------------------------------------------------------------------------------

 

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the United States for the Southern
District of New York located in the Borough of Manhattan (or in the event such
courts lack subject matter jurisdiction, to the courts of the State of New York
located in the Borough of Manhattan), and appellate courts from any thereof;
provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or the
applicable Credit Party at its address set forth in Section 10.2 or at such
other address of which the applicable party shall have been notified pursuant
thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any indirect, special, exemplary, punitive or consequential damages.

10.13Acknowledgments

.  The Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory
or agency relationship between the Loan Parties and the Credit Parties is
intended to be or has been created in respect of any of the transactions
contemplated by this Agreement or the other Loan Documents, irrespective of
whether the Credit Parties have advised or are advising the Loan Parties on
other matters, and the relationship between the Credit Parties, on the one hand,
and the Loan Parties, on the other hand, in connection herewith and therewith is
solely that of creditor and debtor, (b) the Credit Parties, on the one hand, and
the Loan Parties, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do the Loan Parties rely
on, any fiduciary duty to the Loan Parties or their affiliates on the part of
the Credit Parties, (c) the Loan Parties are capable of evaluating and
understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Credit Parties have no obligation
to disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Credit Party has been, is, and will be acting solely as a principal and, except

140

--------------------------------------------------------------------------------

 

as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the
Credit Parties has any obligation to the Loan Parties or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Credit Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Loan Parties and the
Credit Parties.

10.14Releases of Guarantees and Liens

(a).  (a) Upon any sale, transfer or other Disposition by any Loan Party (other
than any such sale, transfer or other Disposition to another Loan Party) of any
Collateral in a transaction permitted by this Agreement, upon the pledge by any
Loan Party (other than any such pledge in favor of another Loan Party) of any
Collateral constituting Receivables Related Assets in connection with a
Permitted A/R Finance Transaction (so long as such pledge is permitted by this
Agreement), or upon the effectiveness of any written consent to the release of
the security interest in any Collateral created under any Security Document
pursuant to Section 10.1, the security interests in such Collateral created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this clause (a), the Administrative Agent
shall promptly execute and deliver to the relevant Loan Party, and shall file
and record, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such release including UCC-3 amendments or
termination statements in relation to any UCC-1 financing statements then of
record, and shall promptly return to the relevant Loan Party any share
certificates (and related powers and proxies), instruments, chattel paper,
negotiable documents of title and other Collateral theretofore delivered to the
Administrative Agent, each in the form in which the same was received, free and
clear of all Liens created by and through the Administrative Agent.  

(b)At such time as the Loans and the other obligations (other than
indemnification or reimbursement obligations under Section 2.18, 2.19(a),
2.19(d) or 2.20 for which the Borrower has not been notified and contingent
indemnification obligations that are expressly stated to survive repayment of
the Facilities) under the Loan Documents shall have been paid in full, no
Letters of Credit shall be outstanding (other than Letters of Credit cash
collateralized or otherwise backstopped in a manner satisfactory to the
applicable Issuing Lender and the Administrative Agent) and the Commitments have
been terminated, all Collateral shall automatically be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person. In connection with any termination or release pursuant
to this clause (b), the Administrative Agent shall promptly execute and deliver
to the relevant Loan Party, and shall file and record, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such release, including UCC-3 amendments or termination statements in relation
to any UCC-1 financing statements then of record, and shall promptly return to
the relevant Loan Party any share certificates (and related powers and proxies),
instruments, chattel paper, negotiable documents and other Collateral
theretofore delivered to the Administrative Agent, each in the form in which the
same was received, free and clear of all Liens created by and through the
Administrative Agent.  

141

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraphs (a) or (b) above.

10.15Confidentiality

.  Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), in each case made expressly for the benefit of the Loan Parties,
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, that are advised of the
confidential nature of such information and of this Section 10.15, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed other than as a result of a breach of this Section 10.15 or any other
applicable confidentiality or non-disclosure requirement, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document to the extent relevant to the proceedings pursuant
to which such remedy is being exercised, (j) to data service providers
(including league table providers) that serve the lending industry to the extent
such information is of the type customarily provided to such providers or (k) if
agreed by the Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

142

--------------------------------------------------------------------------------

 

The Borrower represents and warrants that it and its Subsidiaries either (i)
have no registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities. For the avoidance of
doubt, the Budget and monthly financial statements provided pursuant to Section
6.1(c) shall not be posted to Public-Siders.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
Public-Siders.  If any Borrower Materials are designated by the Loan Parties as
“PRIVATE”, such Borrower Materials will not be made available to that portion of
the Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Borrower, its
Subsidiaries or their securities for purposes of federal and state securities
laws. The Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PRIVATE” or “CONFIDENTIAL” as not containing any material
non-public information with respect to the Borrower, its Subsidiaries or their
securities for purposes of federal and state securities laws.

10.16WAIVERS OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17USA Patriot Act

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

10.18Intercreditor Agreement

.  Each Lender hereby authorizes and directs the Administrative Agent (a) to
enter into the Intercreditor Agreement on its behalf, perform the Intercreditor
Agreement on its behalf and take any actions thereunder as determined by the
Administrative Agent to be necessary or advisable to protect the interest of the
Lenders, and each Lender agrees to be bound by the terms of the Intercreditor
Agreement and (b) to enter into any other intercreditor agreement reasonably
satisfactory to the Administrative Agent on its behalf,

143

--------------------------------------------------------------------------------

 

perform such intercreditor agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interests of the Lenders, and each Lender agrees to be
bound by the terms of such intercreditor agreement. Each Lender acknowledges
that the Intercreditor Agreement governs, among other things, Lien priorities
and rights of the Lenders and the Term Loan Secured Parties (as defined in the
Intercreditor Agreement) with respect to the Collateral, including the Term Loan
Priority Collateral. In the event of any conflict between this Agreement or any
Loan Document with the Intercreditor Agreement, the Intercreditor Agreement
shall govern and control.

10.19Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(c)a reduction in full or in part or cancellation of any such liability;

(d)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(e)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

10.20Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for hedging agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of

144

--------------------------------------------------------------------------------

 

such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

[Remainder of this page intentionally left blank.  Signature pages follow.]

145

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

BORROWER

CLEARWATER PAPER CORPORATION

 

 

 

 

 

By:/s/ Robert G. Hrivnak

 

Name:Robert G. Hrivnak

 

Title: Senior Vice President, Finance and Chief      Financial Officer

 

 

 






Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ISSUING LENDER AND A LENDER

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:/s/ Lynn Braun

 

Name:Lynn Braun

 

Title: Executive Director

 






2

--------------------------------------------------------------------------------

 

LENDER

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

By:/s/ Erica Scola

 

Name:Erica Scola

 

Title: Underwriter

 



3

--------------------------------------------------------------------------------

 

LENDER

BANK OF AMERICA, N.A.

 

 

 

 

 

By:/s/ John W. Osgood

 

Name:John W. Osgood

 

Title: Vice President






Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------

 

LENDER

TD BANK, N.A.

 

 

 

 

 

By:/s/ Virginia Pulverenti

 

Name:Virginia Pulverenti

 

Title: Vice President






2

--------------------------------------------------------------------------------

 

LENDER

KEYBANK, N.A.

 

 

 

 

 

By:/s/ Paul A. Taubeneck

 

Name:Paul A. Taubeneck

 

Title: Senior Vice President






3

--------------------------------------------------------------------------------

 

LENDER

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:/s/ Daniel K. Yu

 

Name:Daniel K. Yu

 

Title: Senior Vice President

 

4